     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 1 of 82



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                     :
CITY OF COLUMBUS, et al.
                                     :

     v.                              : Civil Action No. DKC 18-2364

                                 :
NORRIS COCHRAN,1 in his
official capacity as Acting      :
Secretary of the Department of
Health and Human Services, et al.:

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this action for

declaratory judgment and injunctive relief are Plaintiffs’ Motion

for Summary Judgment (ECF No. 108); Defendants’ Cross-Motion for

Summary Judgment (ECF No. 118); and two motions for leave to file

memoranda as amici curiae (ECF Nos. 122 and 123).        The issues have

been fully briefed, and the court now rules, no hearing being

deemed necessary.    Local Rule 105.6.     For the following reasons,

the cross-motions will be granted in part and denied in part.          The

motions for leave to file as amici curiae will be granted.




     1 The amended complaint named those then in office, namely
Donald J. Trump, President, Alex M. Azar, Secretary of HHS, and
Seema Verma, Administrator of CMS.    The only claim against the
president, in count two, was dismissed. As of the time of the
filing of this opinion, those officials still involved in count
one are: Norris Cochran as Acting HHS Secretary, and Liz Richter
as Acting Administrator of CMS. Pursuant to Fed.R.Civ.P. 25(d),
the current officials are automatically substituted.
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 2 of 82



I.     Factual Background

       Plaintiffs the City of Columbus, Ohio, the Mayor and City

Council of Baltimore, Maryland, the City of Cincinnati, Ohio, the

City     of    Chicago,        Illinois,   and    the    City     of    Philadelphia,

Pennsylvania (collectively, the “City Plaintiffs”) and Stephen

Vondra        and     Bonnie     Morgan    (collectively,         the     “Individual

Plaintiffs”) filed suit against the President of the United States

of America in his official capacity, the United States Department

of Health and Human Services (“HHS”), the Secretary of HHS in his

official capacity, the Centers for Medicare and Medicaid Services

(“CMS”), and the Administrator of CMS in her official capacity,

(collectively, “Defendants”).              Plaintiffs seek review of agency

action under the Administrative Procedure Act (the “APA”), 5 U.S.C.

§ 706.

       A.      The Affordable Care Act

       In     2010,    Congress      enacted     the    Patient    Protection     and

Affordable Care Act (the “ACA,” “the Act,” or “the Affordable Care

Act”) “to increase the number of Americans covered by health

insurance and decrease the cost of health care.”                       Nat’l Fed’n of

Indep. Bus. v. Sebelius, 567 U.S. 519, 538 (2012). The ACA “adopts

a series of interlocking reforms designed to expand coverage in

the individual health insurance market.”                   King v. Burwell, 576

U.S. 473, 478-79 (2015). “Individual health insurance is insurance

that individuals purchase themselves, in contrast to, for example,

                                           2
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 3 of 82



joining employer-sponsored group health plans.”           City of Columbus

v. Trump, 453 F. Supp. 3d 770, 778 (D.Md. 2020) (citing ECF No.

44, ¶ 32).    Individual market health plans are referred to as

qualified health plans (“QHPs”).

     “Prior   to   the   enactment   of   the   ACA,     individual   health

insurance markets were dysfunctional.”          (Id.).    The ACA “aims to

achieve systemic improvements in the individual health insurance

market by means of certain key reforms[.]”         (Id.).

     First, the ACA prohibits insurers from rejecting applicants

with preexisting conditions (the “guaranteed issue” requirement)

and from charging individuals with serious medical conditions or

a history of illness higher premiums (the “community rating”

requirement”).     See Sebelius, 567 U.S. at 548.

     Second, recognizing that the failure of healthy individuals

to purchase insurance would lead to an economic “death spiral,”

King, 576 U.S. at 480, the Act “require[ed] that individuals

maintain health insurance coverage or make a payment to the IRS.”

Id. at 493.

     Third, the Act requires all QHPs to cover essential health

benefits2 and limits cost-sharing (in the form of deductibles and




     2  Essential   health   benefits  include   hospitalization,
prescription drugs, emergency services, ambulatory patient
services, maternity and newborn care, mental health and substance
use disorder services, preventative and wellness services, and
pediatric services. See 42 U.S.C. § 18022(b)(1).
                                     3
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 4 of 82



co-pays) by enrollees for essential health benefits.                    It also

“prohibits plans from imposing annual or lifetime limits” on

essential health benefits coverage. (ECF No. 108-1, at 15) (citing

42 U.S.C. §§ 300gg-6(b), 18022(a)(2), (c).

        Fourth, the Act “seeks to make insurance more affordable by

giving    refundable    tax   credits       to    individuals   with   household

incomes between 100 percent and 400 percent of the federal poverty

line [(“FPL”)].”       King, 576 U.S. at 482.          Such credits are known

as advance premium tax credits (“APTCs”).              Rather than an enrollee

paying the entire insurance premium up front and then later

claiming a credit toward that amount on the taxpayer’s tax return,

HHS may make an advance payment of the premium tax credit amount

directly to the enrollee’s insurance provider.              In this way, APTCs

act as a subsidy for low-income individuals who could not afford

to purchase insurance outright.                  The amount of the APTC owed

ultimately depends on the individual’s income at the end of the

year.    Thus, individuals must file a federal tax return each year

to “reconcile” or pay back any excess APTC received in the previous

tax year.

        The Act also requires the creation of an Exchange in each

State.    Each Exchange serves as “a marketplace that allows people

to compare and purchase insurance plans.              The Act gives each State

the opportunity to establish its own Exchange but provides that

the Federal Government will establish ‘such Exchange’ if the State

                                        4
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 5 of 82



does not.”       Id. at 473 (citing 42 U.S.C. §§ 18031, 18041).           Some

states have chosen to create Exchanges themselves (“state-based

Exchanges”) while others have created Exchanges that operate on

the federal Healthcare.gov platform (“state-based Exchanges on the

federal platform”).      Some states declined to establish an Exchange

at all so the Exchanges in those states are operated by CMS

(“federal Exchanges”).       Each Exchange must also “provide[] for the

establishment of a Small Business Health Options Program [(“SHOP

Exchange”)] . . . that is designed to assist . . . small employers

.   .   .   in   facilitating   the   enrollment   of   their   employees   in

qualified health plans offered in the small group market in the

State.”     42 U.S.C. § 18031(b)(1)(B).

        Individuals generally enroll in qualified health plans for a

given benefit year during a specified annual open enrollment period

occurring in November and December of the preceding year.            See id.

§ 18031(c)(6).         To assist individuals in enrolling, the ACA

requires that Exchanges award grants to healthcare “Navigators”

that conduct public education activities to raise awareness of the

availability of QHPs, provide consumers with information to help

understand their choices, facilitate consumers’ enrollment, and

ensure access to consumer protections.          See id. § 18031(i)(3).

        Each year, HHS promulgates rules pursuant to its rulemaking

authority under the ACA and the Public Health Service Act (“PHS

Act”).      Such rules are the mechanisms by which HHS makes ongoing

                                       5
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 6 of 82



adjustments     to   the   regulations     and    processes   surrounding   ACA

insurance markets.

      B.    The 2019 Rule

      On April 17, 2018, the U.S. Department of Health and Human

Services promulgated its annual Notice of Benefit and Payment

Parameters for 2019, 83 Fed. Reg. 16,930 (April 17, 2018) (“the

2019 Rule”), which governs many aspects of ACA insurance markets

beginning in the 2019 plan year.                 Plaintiffs argue that nine

particular provisions of the 2019 Rule violate the Administrative

Procedure Act.       Each will be discussed separately.

II.   Procedural Background

      Plaintiffs filed an amended complaint on January 25, 2019

asserting two claims: violation of the Administrative Procedure

Act (“APA”), 5 U.S.C. § 706, and violation of the Take Care Clause,

U.S. Const. art. II, § 3.          (ECF No. 44).        Defendants moved to

dismiss both claims. (ECF No. 52).           Defendants’ motion to dismiss

was granted as to the Take Care Clause challenge but denied as to

the APA challenge.         (ECF No. 103).        The parties then agreed to

proceed    by   cross-motions    for     summary    judgment   based   on    the

administrative record of the 2019 Rule.3 (ECF No. 104). Plaintiffs

filed their motion for summary judgment on August 13, 2020.                 (ECF

No. 108).       Defendants simultaneously filed their opposition and



      3Citations to “AR” refer to the administrative record, (ECF
Nos. 114-1 - 114-5).
                                       6
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 7 of 82



their cross-motion for summary judgment on September 28, 2020.

(ECF No. 118).

     Over the course of this litigation, the court has granted

five motions for leave to file memoranda as amici curiae in support

of Plaintiffs.4    In addition, nineteen states and the District of

Columbia jointly filed an amicus brief in support of Plaintiffs

pursuant to United States District Court for the District of

Maryland Standing Order 2018-07.5       (ECF No. 72). Currently pending

are two additional motions for leave to file memoranda as amici

curiae.   The first is filed collectively by: The Shriver Center on

Poverty   Law,    Planned   Parenthood    Federation   of   America,   the

National Health Law Program, the Asian & Pacific Islander American

Health Forum, the Association of Asian Pacific Community Health




     4 Those granted leave include: (1) the United States House of
Representatives (ECF No. 65); (2) the City of Berkeley, California,
Cook County, Illinois, the City of Dayton, Ohio, the City of Los
Angeles, California, the City of Minneapolis, Minnesota,
Montgomery County, Maryland, the City of Oakland, California, the
City of Saint Paul, Minnesota, the City and County of San
Francisco, California, the County of Santa Clara, California, the
City of Seattle, Washington, Shelby County, Tennessee, and Travis
County, Texas (ECF No. 66); (3) Families USA, Community Catalyst,
the   National   Health  Law   Program,   and   Service   Employees
International Union (ECF No. 67); (4) Henry J. Aaron (ECF No. 71);
and (5) Joshua Peck (ECF No. 76).

     5 Under Standing Order 2018-07, a state may file an amicus
brief without the consent of the parties or leave of court and any
others may file a brief only by submitting a motion to obtain leave
of the court.
                                    7
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 8 of 82



Organizations, and Families USA.               (ECF No. 122).         The second is

filed by Young Invincibles.           (ECF No. 123).

       Although     this   is    an   administrative        review    action    where

Defendants must defend their decisions by offering the actual

reasoning behind those decisions, the court will grant both pending

motions for leave as each party has demonstrated a special interest

in the outcome of the suit and provided helpful information to the

court.    See Bryant v. Better Bus. Bureau of Greater Md., Inc., 923

F.Supp. 720, 728 (D.Md. 1996).

III. Judicial Review of Agency Action

       Although the parties filed motions for summary judgment, they

recognize    that    Fed.R.Civ.P.      56     does   not    govern    this    action.

Plaintiffs seek APA review of agency action and “[r]eviews of

agency action in the district courts must be processed as appeals.”

Olenhouse v. Commodity Credit Corp., 42 F3d 1560, 1580 (10th Cir.

1994) (emphasis in original).            “[M]otions for summary judgment are

conceptually incompatible with the very nature and purpose of an

appeal.”     Id.; see also Jarita Mesa Livestock Grazing Ass’n v.

U.S.     Forest     Serv.,      305   F.R.D.     256,       281     (D.N.M.    2015).

“Accordingly,     district      courts    reviewing        agency    action    do   not

determine whether a ‘genuine dispute as to any material fact’

exists, Fed.R.Civ.P. 56, and instead ‘engage in a substantive

review of the record to determine if the agency considered relevant

factors or articulated a reasoned basis for its conclusions[.]’”

                                          8
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 9 of 82



New Mexico Health Connections v. United States, 312 F.Supp.3d 1164,

1171 (D.N.M. 2018) (quoting Olenhouse, 42 F.3d at 1580).               “The

entire case is a question of law,” and the “complaint, properly

read, actually presents no factual allegations, but rather only

arguments about the legal conclusion[s] to be drawn about the

agency action.”   Marshall Cty. Health Care Auth. v. Shalala, 988

F.2d 1221, 1226 (D.C. Cir. 1993).      Therefore, the question is not

whether the plaintiff has “raised genuine issues of material fact,”

but whether, “based on the agency record[,] . . . the agency acted

arbitrarily or capriciously.”       Rempfer v. Sharfstein, 583 F.3d

860, 865 (D.C. Cir. 2009).

     The “focal point for judicial review” of agency action “should

be the administrative record already in existence, not some new

record made initially in the reviewing court.”       Camp v. Pitts, 411

U.S. 138, 142 (1973); see also Lee v. U.S. Air Force, 354 F.3d

1229, 1242 (10th Cir. 2004).       The reviewing court “should have

before it neither more nor less information than did the agency

when it made its decision.”       Walter O. Boswell Mem’l Hosp. v.

Heckler, 749 F.2d 788, 792 (D.C. Cir. 1984); see also Occidental

Petroleum Corp. v. Secs. & Exch. Comm’n, 873 F.2d 325, 338 (D.C.

Cir. 1989) (“[I]n order to allow for meaningful judicial review,

the agency must produce the administrative record that delineates

the path by which it reached its decision.”).



                                   9
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 10 of 82



        A.   Standing

        Defendants challenged Plaintiffs’ standing in their motion to

dismiss.      After construing the motion as a facial challenge, the

court     denied   the   motion,    finding   that   both   the   Individual

Plaintiffs and the City Plaintiffs had alleged sufficient facts.

In their motion for summary judgment, Plaintiffs assert that they

have corroborated the facts alleged in the Amended Complaint and

have established standing.         Defendants do not contest Plaintiffs’

standing, even challenging Plaintiffs’ right to present and rely

on evidence not contained in the administrative record.              Because

standing is an element of jurisdiction, it would be appropriate to

consider the issue even without a defendant’s challenge.               Here,

the court finds the Plaintiffs’ showing adequate.             See Wikimedia

Found. v. Nat’l Sec. Agency/Cent. Sec. Serv., 427 F. Supp. 3d 582,

600 (D.Md. 2019).

                  Standing is determined as of the date a
             plaintiff files suit, Lujan, 504 U.S. at 570 n. 5,
             112 S.Ct. 2130 (plurality opinion), and each
             element of standing “must be supported in the same
             way as any other matter on which the plaintiff bears
             the burden of proof, i.e., with the manner and
             degree of evidence required at the successive
             stages of the litigation.” Lujan, 504 U.S. at 561,
             112 S.Ct. 2130. “At the pleading stage, general
             factual allegations of injury resulting from the
             defendant’s conduct may suffice, for on a motion to
             dismiss    [courts]    ‘presum[e]    that    general
             allegations embrace those specific facts that are
             necessary to support the claim.’”      Id.    At the
             summary judgment stage, however, the nonmovant []
             can no longer rest on mere allegations, but rather
             must cite to “particular parts of materials in the

                                      10
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 11 of 82



            record” that, taken as true, show that “a fact
            [relevant to standing] cannot be or is genuinely
            disputed.” Fed.R.Civ.P. 56(c)(1). If the movant,
            on the other hand, “shows that there is no genuine
            dispute as to any material fact and the movant is
            entitled to judgment as a matter of law,” the court
            “shall grant summary judgment” to the movant [].
            Fed.R.Civ.P. 56(a).

Equal Rights Ctr. v. Equity Residential, 798 F. Supp. 2d 707, 719

(D.Md. 2011). Plaintiffs have shown that the 2019 Rule predictably

increases the uninsured rate above what it would otherwise be.

There is no reasonable dispute that each of the City Plaintiffs

bears the increased costs of uninsured rate increases because each

operates a local health department that provides free or reduced-

cost health services to uninsured and underinsured residents and

provides emergency medical transport services to their residents,

regardless of their insurance status.       (See ECF No. 108-1, at 29-

32) (citing ECF Nos. 108-3 – 108-8, 108-10).            An order setting

aside the challenged provisions of the 2019 Rule would decrease

the costs that City Plaintiffs pay to provide their residents with

medical     services,   and    consequently,   remedy    their   economic

injuries.    Likewise, the Individual Plaintiffs have demonstrated

that the 2019 Rule predictably increases the premiums that they

must pay to purchase health insurance, thereby constituting an

economic injury that could be remedied by vacating the challenged

provisions of the 2019 Rule. (See ECF No. 108-1, at 32-33) (citing

ECF No. 108-9, at 1-3).       Because both the City Plaintiffs and the


                                    11
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 12 of 82



Individual Plaintiffs have cited specific facts in the record which

indisputably show that they have “suffered an injury in fact, . . .

that    is   fairly   traceable   to   the   challenged   conduct   of    the

defendant, and . . . that is likely to be redressed by a favorable

judicial decision[,]” they have each sufficiently established

standing.

       B.    The Administrative Procedure Act

       The APA requires the reviewing court to “hold unlawful and

set aside agency action, findings, and conclusions found to be

arbitrary, capricious, an abuse of discretion or otherwise not in

accordance with law[.]”       5 U.S.C. § 706(2)(A).

       1.    Contrary to Law

             When a challenger asserts that an agency
             action conflicts with the language of a
             statute,   [a   reviewing   court]   generally
             appl[ies] the two-step analytical framework
             set forth in Chevron, U.S.A., Inc. v Nat. Res.
             Def. Council, Inc., 467 U.S. 837, 842–43, 104
             S.Ct. 2778, 81 L.Ed.2d 694 (1984). A court
             first “looks to the ‘plain meaning’ of the
             statute to determine if the regulation
             responds to it.”    King v. Burwell, 759 F.3d
                        th
             358, 367 (4 Cir. 2014) (quoting Chevron, 467
             U.S. at 842–43, 104 S.Ct. 2778). “If it does,
             that is the end of the inquiry and the
             regulation stands.”    Id. If the statute is
             ambiguous, courts then “move[ ] to Chevron’s
             second step and defer[ ] to the agency’s
             interpretation so long as it is based on a
             permissible construction of the statute.” Id.

Sierra Club v. United States Army Corps of Eng’rs, 909 F.3d 635,

643 (4th Cir. 2018). “[I]n determining whether Congress has clearly



                                       12
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 13 of 82



expressed its intent regarding the issue in question,” a reviewing

court     “should   employ   all   the    traditional   tools   of   statutory

construction” beginning with “the language of the statute.”                King,

759 F.3d at 367–68.       Reviewing courts employ the traditional rules

of statutory construction by “consider[ing] ‘the overall statutory

scheme, legislative history, the history of evolving congressional

regulation in the area, and . . . other relevant statutes.’”

Philip Morris USA, Inc. v. Vilsack, 736 F.3d 284, 289 (4th Cir.

2013) (citing Mylan Pharm., Inc. v. FDA, 454 F.3d 270, 274 (4th

Cir. 2006).

        At the second stage of the Chevron analysis, the reviewing

court determines only whether the agency’s interpretation of the

statute is “reasonable.”           See Ne. Hosp. Corp. v. Sebelius, 657

F.3d 1, 13 (D.C. Cir. 2011).         This is because:

             Chevron is rooted in a background presumption
             of   congressional   intent:   namely,   “that
             Congress, when it left ambiguity in a statute”
             administered by an agency, “understood that
             the ambiguity would be resolved, first and
             foremost, by the agency, and desired the
             agency (rather than the courts) to possess
             whatever degree of discretion the ambiguity
             allows.” Smiley v. Citibank (South Dakota),
             N. A., 517 U.S. 735, 740–741 (1996). Chevron
             thus provides a stable background rule against
             which Congress can legislate: Statutory
             ambiguities will be resolved, within the
             bounds of reasonable interpretation, not by
             the courts but by the administering agency.

City of Arlington, Tex. v. FCC, 569 U.S. 290, 296 (2013).             At step-

two, the court’s review is “highly deferential, with a presumption

                                         13
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 14 of 82



in favor of finding the agency action valid.”         Ohio Vall. Envt’l

Coalition v. Aracoma Coal Co., 556 F.3d 177, 192 (4th Cir. 2009).

     2.    Arbitrary and Capricious

     “Unlike Chevron step-two review, which focuses on whether the

agency’s interpretation was reasonable, ‘arbitrary and capricious’

review    focuses   on    the    reasonableness      of   the    agency’s

decisionmaking processes.”      Rural Cellular Ass’n v. FCC, 588 F.3d

1095, 1105 (D.C. Cir. 2009).

                One of the basic procedural requirements
           of administrative rulemaking is that an agency
           must give adequate reasons for its decisions.
           Encino Motorcars, LLC v. Navarro, ––– U.S. ––
           ––, 136 S.Ct. 2117, 2125, 195 L.Ed.2d 382
           (2016).      An  agency    can  satisfy   that
           requirement by providing an explanation with
           enough clarity that its “path may reasonably
           be discerned.”      Bowman Transp., Inc. v.
           Arkansas–Best Freight Sys., Inc., 419 U.S.
           281, 286, 95 S.Ct. 438, 42 L.Ed.2d 447 (1974).
           So long as the agency “provide[s] an
           explanation of its decision that includes a
           rational connection between the facts found
           and the choice made,” we will uphold its
           decision.    Ohio Valley, 556 F.3d at 192
           (quoting Motor Vehicle Mfrs. Ass’n v. State
           Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43, 103
           S.Ct. 2856, 77 L.Ed.2d 443 (1983)).       “But
           where the agency has failed to provide even
           that minimal level of analysis, its action is
           arbitrary and capricious and so cannot carry
           the force of law.”      Encino Motorcars, 136
           S.Ct. at 2125 (citing State Farm, 463 U.S. at
           42–43, 103 S.Ct. 2856).

Jimenez-Cedillo v. Sessions, 885 F.3d 292, 297–98 (4th Cir. 2018).

When reviewing the agency’s explanation, the reviewing court “must

‘consider whether the decision was based on a consideration of the

                                   14
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 15 of 82



relevant factors and whether there has been a clear error of

judgment.’”   State Farm, 463 U.S. at 43, (quoting Bowman, 419 U.S.

at 285).

            [A]n   agency  decision   is   arbitrary   and
            capricious if “the agency has relied on
            factors which Congress has not intended it to
            consider, entirely failed to consider an
            important aspect of the problem, offered an
            explanation for its decision that runs counter
            to the evidence before the agency, or [offers
            an explanation for its decision that] is so
            implausible that it could not be ascribed to
            a difference in view or the product of agency
            expertise.”

Sierra Club v. Dep’t of the Interior, 899 F.3d 260, 293 (4th Cir.

2018) (quoting State Farm, 463 U.S. at 43).

     An agency also violates the APA if it fails to respond to

“significant points” and consider “all relevant factors” raised by

the public comments.    Home Box Off., Inc. v. FCC, 567 F.2d 9, 35–

36 (D.C. Cir. 1977).   “An agency is not obliged to respond to every

comment, only those that can be thought to challenge a fundamental

premise.”   MCI WorldCom, Inc. v. FCC, 209 F.3d 760, 765 (D.C. Cir.

2000) (quoting Grand Canyon Air Tour Coalition v. FAA, 154 F.3d

455, 468 (D.C. Cir. 1998) (“An agency must . . .         demonstrate the

rationality of its decisionmaking process by responding to those

comments that are relevant and significant.”).

     “Agencies are free to change their existing policies as long

as they provide a reasoned explanation for the change.            When an

agency changes its existing position, it need not always provide

                                   15
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 16 of 82



a more detailed justification than would suffice for a new policy

created on a blank slate.”              Encino Motorcars, 136 S. Ct. at 2125

(internal citations and quotation marks omitted).                      However, a more

detailed justification is required where the agency’s “new policy

rests upon factual findings that contradict those which underlay

its prior policy.”          FCC v. Fox Television Stations, Inc., 556 U.S.

502,    515     (2009).       “In    such    cases,       it   is   not   that      further

justification is demanded by the mere fact of policy change; but

that a reasoned explanation is needed for disregarding facts and

circumstances        that    underlay       or    were    engendered      by   the       prior

policy.”      Id. at 515-516.

       Review      under    the     arbitrary       and    capricious      standard         is

deferential and narrow.              “[A] court is not to substitute its

judgment for that of the agency.”                      State Farm, 463 U.S. at 43.

Nonetheless, the arbitrary and capricious standard “is not meant

to     reduce      judicial    review       to     a     ‘rubber-stamp’        of    agency

action.”      Ohio Valley, 556 F.3d at 192.                The reviewing court must

“engage       in     a     ‘searching       and        careful’     inquiry         of     the

record.”      Id.    (quoting Citizens to Pres. Overton Park, Inc. v.

Volpe, 401 U.S. 402, 416 (1971)).

IV.    Analysis

       A.     Elimination of Direct Notice Requirement

       The first challenged provision of the 2019 Rule concerns

APTCs.      The ACA required HHS to promulgate regulations further

                                             16
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 17 of 82



defining APTC eligibility.     HHS regulations include a “failure to

reconcile provision” which directs Exchanges to deny APTCs to an

individual if the IRS informs the Exchange that the individual or

a member of her household failed to reconcile the amount of advance

premium tax credit she received with the amount of the actual

premium tax credit she should have been allowed on her prior year’s

tax return.    (See ECF No. 44, ¶ 52).        In 2016, the failure to

reconcile provision was amended to specify that an Exchange may

not deny APTC under this provision “unless direct notification is

first sent to the tax filer . . . that his or her eligibility will

be discontinued as a result of the tax filer’s failure to comply

with the requirement.” 81 Fed. Reg. 94,058, 94,124 (Dec. 22, 2016)

(“2018 Payment Notice”).    The 2019 Rule removes the advance direct

notification requirement.

     Under previous rules, individuals who failed to reconcile a

previous year’s APTC would receive two notices: a combined notice

and a direct notice.   See generally 81 Fed. Reg. at 94,124.       Direct

notices specifically informed recipients that they had failed to

file and reconcile a previous year’s APTC and must do so promptly

in order to avoid losing their APTC eligibility for the current

plan year.    Combined notices, in contrast, are more generalized

notices that use “language that is broad enough to apply to all

consumers who receive them.” 83 Fed. Reg. at 16,983. They provide



                                   17
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 18 of 82



recipients      with     three   possible    reasons    for     losing     APTC

eligibility.

        There is a critical difference between combined notices and

direct notices. Direct notices are considered to contain sensitive

federal tax information (“FTI”) under IRS rules while combined

notices are not.6      Because they contain FTI, direct notices require

special handling, and thus, are costly and burdensome on state

Exchanges that lack the technological infrastructure to protect

FTI.7

        The 2019 Rule removed the requirement that state Exchanges

provide individuals with a direct notice before the Exchange

discontinued their APTC due to failure to file and reconcile.

Federal     exchanges,    however,   would   continue   to    provide    direct

notices via mail as they had in the past and State Exchanges could




        6
       FTI includes all information from a tax return, including
information as to whether a tax return has been filed with IRS.
Also considered FTI is any list that is generated based only on
information that is FTI itself.    Thus, a list of consumers who
have not filed a tax return is considered FTI. Combined notices
are not considered to contain FTI because they are not exclusively
sent to individuals who fail to reconcile.

        7
       Federal Exchanges also lack the infrastructure to protect
FTI. Thus, to send direct notices in compliance with IRS privacy
rules, federal Exchanges did not send the notices themselves.
Instead, federal Exchanges securely sent the relevant data to an
FTI-compliant print contractor to print and mail direct notices.
To   protect    FTI,  direct   notices   were  never   available
electronically.
                                      18
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 19 of 82



choose to continue sending direct notices “where feasible.”                83

Fed. Reg. at 16,984.

     Plaintiffs    contend     that   because   combined   notices   do   not

inform individuals explicitly that their APTC ineligibility is due

to a failure to reconcile a previous year’s advance credit, such

notices will result in widespread loss of advance payments, and by

extension, widespread loss of health coverage because many low-

income individuals would be unable to afford their insurance

premiums without the advance payment.

     1.      Contrary to Law

     Plaintiffs argue that the 2019 Rule is contrary to 26 U.S.C.

§ 36(B).     (See ECF No. 108-1, at 41).        After Defendants pointed

out that § 36(B) does not govern eligibility for advance payments,

(see ECF No. 118-1, at 21), Plaintiffs abandoned that argument and

now argue that the 2019 Rule is contrary to 42 U.S.C. § 18082.

(See ECF No. 121-1, at 9-10).          Defendants contend that the court

cannot consider this argument because it was asserted for the first

time in Plaintiffs’ reply brief and appears nowhere in the amended

complaint.    The court agrees.       See Mylan Labs, Inc. v. Akzo, N.V.,

770 F. Supp. 1053, 1068 (D.Md. 1991); see also Cape Hatteras Access

Pres. All. v. Jewell, 28 F.Supp.3d 537, 552 (E.D.N.C. 2014)

(arguments not in complaint but raised “for the first time in

[plaintiff’s] motion for summary judgment” are considered waived).




                                       19
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 20 of 82



     Regardless, Plaintiffs’ claim that the 2019 Rule is contrary

to § 18082 would fail on the merits because there is no conflict.

Section   18082   provides   that:    “The   Secretary    [of   HHS],     in

consultation with the Secretary of the Treasury, shall establish

a program under which . . .     advance determinations are made . . .

with respect to the income eligibility of individuals enrolling in

a qualified health plan . . . for the premium tax credit allowable

under Section 36B[.]”        Plaintiffs argue that, based on this

language, whether an individual has reconciled can have no effect

on his or her ability to receive an advance payment because income

eligibility is the only factor in the determination.

     Plaintiffs challenge the wrong regulation.           The 2019 Rule

change to allow state Exchanges to send combined notices in lieu

of direct notices is unrelated to the effect that a failure to

reconcile has on one’s eligibility to claim an advance credit.            In

reality, it is not the 2019 Rule that Plaintiffs take issue with

but 45 C.F.R. § 155.305(f)(4) which expressly makes enrollees

ineligible for the advance credit if they fail to reconcile.            This

regulation, titled “Eligibility for advance payments of premium

tax credits” states in a sub-section titled “Compliance with filing

requirement” that:

          The Exchange may not determine a tax filer
          eligible for APTC if HHS notifies the Exchange
          . . . that APTC were made on behalf of the tax
          filer . . . and the tax filer . . . did not
          comply with the requirement to file an income

                                     20
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 21 of 82



             tax return for that year as required by 26
             U.S.C. [§§] 6011, 6012[.]

45 C.F.R. § 155.305(f)(4).        The 2019 Rule only conceivably impacts

the specificity of the notice sent to individuals who have failed

to reconcile, not whether an individual is eligible to claim an

APTC.     Nothing in the plain language of the § 18082 unambiguously

forecloses      the   agency’s    interpretation     of   the   statute    as

permitting the use of combined notices.            Thus, the 2019 Rule is

not contrary to 42 U.S.C. § 18082.

        Plaintiffs also argue that the elimination in the 2019 Rule

of the direct notice requirement “raises significant due process

concerns,” (ECF No. 108-1, at 42), and “the statute should not be

read to raise such concerns” because of the canon of constitutional

avoidance.     (ECF No. 121, at 11).       As stated above, the court need

not resort to this level of statutory interpretation because the

plain language of the statute makes clear that there is no conflict

with the 2019 Rule.

        2.   Arbitrary and Capricious

        Plaintiffs argue that Defendants’ decision to eliminate the

direct notification requirement is arbitrary and capricious for

three reasons.        First, Plaintiffs contend the agency ignored

comments that combined notices would be too confusing to allow

individuals to take corrective action.         Second, Plaintiffs contend

the agency failed to respond to comments questioning why the method


                                      21
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 22 of 82



used by federal Exchanges to provide direct notices could not be

used by state Exchanges.         Third, Plaintiffs contend the agency

changed    its   position     without        providing   adequate   supporting

reasons.    Defendants argue, and the court agrees, that the record

refutes each of Plaintiffs’ arguments.

      The record shows that Defendants acknowledged concerns that

combined notices may be insufficient to alert individuals to the

reason for their ineligibility and thus, insufficient to allow

them to take appropriate action to resolve the issue before losing

eligibility.     See 83 Fed. Reg. at 16,983.             The agency responded

that it believed its decision was justified despite these concerns

because it foresaw consumers becoming more familiar with the annual

requirement to file and reconcile over time, thus decreasing the

number of individuals who would lose eligibility due to confusion

over why they were ineligible or over how to remedy ineligibility.

See id.    The agency also stated its belief that this concern would

be mitigated by the fact that federal Exchanges would continue

sending    direct   notices   that   more       explicitly    spelled   out   the

requirement to file and reconcile and that state Exchanges could

continue providing direct notices if feasible.               See id. at 16,983-

84.

      The record also shows that the agency was responsive to

comments questioning why state Exchanges could not become FTI

compliant or simply use the same method used by the federal

                                        22
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 23 of 82



government to send direct notices in an FTI compliant manner.                        The

agency stated that “[f]or a number of SBEs, upgrading their systems

to    be   FTI    compliant    represents          an   undertaking    that    may    be

infeasible to implement in the short term.”                    Id. at 16,984.         In

addition, it stated that the method used by the federal Exchanges

may be infeasible for some state Exchanges because of limited print

contracting options.               See   id.    at 16,983 (“While some [state

Exchanges] may be able to contract with the [federal Exchange’s]

print contractor or another FTI-compliant contractor, we have

heard that some are required to use only in-State contractors,

which can create a significant barrier if there are not FTI-

compliant contractors in the State.”).                   The record supports that

at least one state Exchange stated that extensive operational

changes would be necessary for it to be able to send direct notices

in an FTI-compliant manner.               See AR2838.      Thus, Defendants argue

that their decision to reduce the burden on states by making direct

notices     optional        rather       than    mandatory    was     rational     and,

therefore, in compliance with the APA.                  Plaintiffs argue that the

agency     cannot    rely     on     a    single    comment   noting     operational

difficulty in order to support its decision when two other states

submitted        comments     supporting         retaining    the     direct     notice

requirement.       However, the court cannot conclude that the agency’s

decision was irrational simply because Plaintiffs disagree with

it.   Because the record supports that requiring direct notices was

                                            23
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 24 of 82



burdensome on at least some state Exchanges, the agency’s decision

to remove the requirement was rational and is sufficient to

withstand APA review.

      B.      Eliminating Federal Review of Network Adequacy

      The second challenged provision of the 2019 Rule relates to

the compliance review of insurance plans to be offered on federal

Exchanges.     The ACA requires the Secretary of HHS to establish, by

regulation, “criteria for the certification of health plans as

qualified health plans.”         42 U.S.C. § 18031(c)(1).            To receive

certification,     a   plan    must   “ensure   a    sufficient      choice    of

providers.”      Id. § 18031(c)(1)(B).       This requirement, also known

as   network    adequacy,     means   that   plans   must    offer    consumers

reasonable access to a sufficient number of providers and to

providers that cover conditions that the consumer may have.                Prior

to 2018, CMS conducted reviews of insurance plans offered on

federal Exchanges to certify that they were qualified health plans.

Beginning in 2018, CMS ceased conducting such reviews and instead

began relying on review of network adequacy by the states.                    The

2019 Rule continues to allow CMS to rely on review by the states

of network adequacy for plans offered on federal Exchanges.

        The    2019    Rule   outsources     compliance     review    of   plans

operating on federal Exchanges to the states, “provided the State

has a sufficient network adequacy review process.”              83 Fed. Reg.

at 17,025.     In states “that do not have the authority and means to

                                       24
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 25 of 82



conduct sufficient network adequacy review processes[,]” the 2019

Rule proposes relying on an issuer’s accreditation of compliance.

Id. Issuers may receive accreditation either from one of the three

HHS-recognized     accrediting    entities8   or   from   an   unaccredited

issuer.     Unaccredited issuers may deem themselves in compliance so

long as they “have standards and procedures in place” to maintain

a provider network “consistent with the National Association of

Insurance Commissioners’ Health Benefit Plan Network Access and

Adequacy Model Act.”       Id.

      1.     Contrary to Law

      Plaintiffs contend that Defendants’ decision to outsource

network adequacy review is contrary to 42 U.S.C. § 18031(c)(1) and

(d)(4)(A).     Section 18031(c)(1) provides that HHS:

             shall, by regulation, establish criteria for
             the certification of health plans as qualified
             health plans.    Such criteria shall require
             that, to be certified, a plan shall, at a
             minimum . . . ensure a sufficient choice of
             providers (in a manner consistent with
             applicable network adequacy provisions under
             section 2702(c) of the Public Health Service
             Act [42 U.S.C. 300gg–1(c)])[.]

42 U.S.C. § 18031(c)(1).         Section 18031(d)(4)(A) provides that,

“[a]n Exchange shall, at a minimum . . . implement procedures for

the       certification,    recertification,       and    decertification,



      8
      The HHS-recognized accrediting entities include the National
Committee   for   Quality  Assurance,   the   Utilization   Review
Accreditation   Commission   (“URAC”),   and   the   Accreditation
Association for Ambulatory Health Care.
                                     25
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 26 of 82



consistent      with      guidelines    developed      by    the    Secretary    under

subsection (c), of health plans as qualified health plans[.]”                      Id.

§ 18031(d)(4)(A).            First, Plaintiffs argue that § 18031(c)(1)

requires CMS to “carry out” plan certification in states with

federal Exchanges.            Next, Plaintiffs point to the dictionary

definition of the word “implement” as meaning “to put into effect”

and   argue     that      Defendants    have    not    met   their    burden     under

§ 18031(d)(4)(A) to “implement procedures for . . . certification”

of    health    plans      because     they     have   delegated      certification

decisions      to   the    states.      (See    ECF    No.   121,    at   9)   (citing

Implement, Oxford U. Press, https://www.lexico.com/en/

definition).

      These arguments fail at Chevron step-one because the language

of § 18031 is not ambiguous.            Section 18031(c)(1) merely requires

HHS to establish           criteria    for the certification of plans as

qualified health plans.            It does not require HHS itself to take

the   additional       step   of     actually    applying     that    criteria    and

certifying compliance.         HHS fulfilled its obligation to “establish

criteria for the certification of qualified health plans” in 2012

when it promulgated 45 C.F.R. § 156.230.                This regulation, titled

“Network adequacy standards,” lays out the criteria that each QHP

issuer must meet in order to become certified as network adequate.

The regulation requires, among other things, that each QHP issuer

ensure that its provider network “[i]ncludes essential community

                                          26
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 27 of 82



providers in accordance with § 156.235,” “[m]aintains a network

that is sufficient in number and types of providers, including

providers that specialize in mental health and substance abuse

services, to assure that all services will be accessible without

unreasonable delay,” and “is consistent with the network adequacy

provisions    of   section       2702(c)    of    the   PHS      Act.”         45   C.F.R.

§ 156.230.    For the 2019 Rule to be contrary to § 18031(c), it

would had to have allowed HHS to outsource the task of coming up

with the network certification criteria.                   That is not what the

2019 Rule does.         Rather, the 2019 Rule simply permits states to

apply the criteria for network adequacy that HHS established in 45

C.F.R. § 156.230 and to make a determination of whether or not

issuers are compliant with such criteria.

     Contrary      to    Plaintiffs’       assertion,      the      instant      case     is

distinguishable         from    U.S.    Telecom    Association            v.    FCC,    359

F.3d 554,    564   (D.C.       Cir.    2004).     There,      the    FCC       “adopted   a

provisional nationwide rule . . . to be created by state regulatory

commissions    under      a    purported    delegation      of      the    [FCC’s]      own

authority.”     Id. at 563.            The court held that the FCC’s action

constituted an improper sub-delegation of agency authority because

it entrusted state entities with the authority to make decisions

that Congress entrusted to the FCC itself.                     Here, no such sub-

delegation occurred because, as stated above, the 2019 Rule did



                                           27
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 28 of 82



not delegate to states the authority to declare the criteria for

network adequacy, it merely allowed states to apply those criteria.

     Likewise, § 18031(d)(4)(A) merely requires Exchanges to put

in place procedures for the certification of qualified health plans

in accordance with the criteria established by HHS pursuant to

§ 18031(c). Nothing in the plain text of § 18031(d)(4)(A) suggests

that Congress intended for federal Exchanges to conduct their own

network adequacy determinations.        Federal Exchanges complied with

the requirement to “implement procedures” for plan certification

in 2017 when they adopted the process articulated in 82 Fed. Reg.

18,346, 18,371 (Apr. 18, 2017), whereby federal Exchanges rely on

state determinations of network adequacy provided that the state’s

network review process is adequate.       In instances where the state

lacks an adequate review process, the Exchange must either conduct

its own evaluation or rely on a determination by an accrediting

entity. The 2019 Rule “reaffirmed” continued use of this procedure

by federal Exchanges for plan certification moving forward.             83

Fed. Reg. at 17,025.    In short, HHS was required to, and did, put

in place procedures for plan certification.        It was not, however,

required directly to execute each step of the procedure itself.

For these reasons, the second challenged provision of the 2019

Rule is not contrary to law.




                                   28
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 29 of 82



      2.     Arbitrary and Capricious

      Plaintiffs argue that the agency’s decision to eliminate

federal review of network adequacy is arbitrary and capricious

because the agency did not meaningfully respond to extensive

comments and evidence in the record, thereby undercutting its

conclusion that state and issuer accreditation processes could

sufficiently assess network adequacy.

      HHS received numerous comments opposing the proposal and

warning     that   the   review   processes   of   states    and    accrediting

entities do not do enough to ensure enrollees have adequate access

to necessary care. See AR740, 938, 986, 1002, 1065-66, 1175, 1412,

1581, 1587, 1611, 1811, 2275-76, 2980-83, 2997.              In response, HHS

dismissed such concerns, stating that it believed state and issuer

accreditation      would   preserve   adequate     access    to    care   because

“[m]any states already address issuer network adequacy in State-

specific regulation”        and because “[t]he National Committee for

Quality Assurance requires accredited plans to create standards

for   the   number   and   geographic      distribution     of    providers   and

establish standards regarding the ability of consumers to access

care” and the URAC “requires that plans have proper methods in

place to build, manage, and evaluate their networks.”                     83 Fed.

Reg. at 17,025.

      This response is both vague and conclusory.            It declares that

states’ review procedures are adequate because states have “state-

                                      29
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 30 of 82



specific regulations” in place but fails to explain what such

regulations entail or why they are comparable to federal review.

This response is especially insufficient considering the evidence

put forward by commenters that state review procedures are not

adequate.          For example, one commenter emphasized state review

procedures are inadequate because nearly half the states and the

District of Columbia have no quantitative standards9 for assessing

network adequacy in place.                Moreover, in contrast to federal

review,       which   was    preemptive,        state   oversight    is    primarily

complaint-driven and nearly eighty percent of state regulators had

reported taking only one enforcement action in response to network

adequacy concerns in the previous year.                    See AR906-907.        The

American       Medical      Association     and     the   American    College     of

Physicians also submitted comments urging HHS to reconsider its

decision      in    light   of   the   recent     “proliferation”     of   narrower

provider networks as a method to reduce premiums.                     See AR1086,

1092.       Another commenter plainly stated that the fact that states

had adopted some sort of regulatory framework for network adequacy

was   no     indication     that   their    processes     are   adequate    because

“oversight is uneven across and within states and state network




        9
       For example, standards concerning the time it takes for a
consumer to reach a provider, the distance a consumer must travel
to reach a provider, and the minimum number of providers that must
be included in a network.
                                           30
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 31 of 82



adequacy requirements often only apply to certain types of network

designs, such as HMOs but not PPOs.”             AR3226.

     Commenters       also     provided       compelling    reasons        for     why

accrediting entities’ review procedures would be inadequate to

protect    against      poor    networks.      See   AR1087     (“Accreditation

standards are not available to the public, accreditors do not have

regulatory   authority         over   plans    [as   HHS    does],    and        these

organizations are not in a position to monitor network adequacy

via consumer complaints or other such commonly used means.”).                      See

also AR2744 (“[M]ost plans have been accredited for years but

network    adequacy     problems      persist.”).          Similarly,       another

commenter undermined the agency’s theory that unaccredited issuers

would provide sufficient review because the issuers are required

to create standards consistent with the National Association of

Insurance Commissioners’ Health Benefit Plan Network Access and

Adequacy Model Act.       See AR2513 (stating that the model act does

not provide for the metrics of network adequacy needed to ensure

sufficient consumer access to a broad range of providers, such as

time and distance).

     Because these comments challenged a fundamental premise of

the agency’s decision, it was obligated to respond.                     See Grand

Canyon, 154 F.3d at 468 (“An agency must . . . demonstrate the

rationality of its decisionmaking process by responding to those

comments   that   are    relevant     and     significant.”).        The    agency,

                                        31
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 32 of 82



however, made no attempt to refute, mitigate, or explain away any

of these significant concerns.               Instead, it summarily concluded

without explanation or evidence that the alternative procedures

were     adequate.    The    agency’s       failure    to   consider    or    respond

meaningfully to the significant points raised is not indicative of

reasoned decision-making.           For this reason, the agency’s decision

was arbitrary and capricious.

        C.    Eliminating Federal Oversight of Direct Enrollment

        The third challenged provision of the 2019 Rule relates to

federal oversight of insurance brokers participating in direct

enrollment.         Direct enrollment is a process through which a

consumer enrolls in an ACA-compliant health insurance plan through

a third-party website operated by an agent, broker, or issuer

instead of through the official Healthcare.gov website.                      Previous

rules “provided a strong oversight structure” and required third-

party     audits     of   direct    enrollment        entities   by    HHS-approved

auditors because such “entities were committing fraud, signing up

individuals        without   their     knowledge       or   consent,    and     using

inaccurate calculators for APTC eligibility[.]”                  (ECF No. 44, ¶¶

64-68).      The 2019 Rule eliminates this safeguard and allows direct

enrollment     entities      to    select    their    own   third-party      auditors

without HHS’s initial review and approval. (Id. ¶ 66). Plaintiffs

contend that this decision was arbitrary and capricious because

the agency ignored important aspects of the problem and failed to

                                            32
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 33 of 82



provide an adequate justification for its change of course.                    (See

ECF No. 108-1, at 48-49).

      The record does not support Plaintiffs’ argument that the

agency    ignored    important       aspects    of    the    problem    raised    by

commenters.      Indeed, the record shows that the agency acknowledged

concerns of commenters that reduced oversight would increase the

likelihood that consumers would enroll in non-ACA compliant plans,

would receive inadequate information about their rights, or would

expose their personal information to brokers that lack stringent

compliance    with   privacy     and    security      standards.        The   agency

responded that it “agree[d] that it is important that consumers

enrolling    using    direct    enrollment       be   able    to   make    informed

decisions about coverage” and that it believed the standards

established for third-party auditors would sufficiently mitigate

such concerns.       83 Fed. Reg. at 16,982.                 The agency did not

specifically reiterate the standards in its “Response” paragraph,

but such standards were detailed in the preceding three paragraphs

and   include:     (i)   a   requirement       that   auditing     entities     have

experience    conducting       audits   or     similar      services,     including

specific experience with relevant privacy and security standards

such as demonstrated experience with the HIPAA Security Rule

Standards and the ability to conduct penetration testing on all

interfaces that collect personally identifiable information or

connect   with    HHS;   (ii)    a   requirement      that    auditing    entities

                                        33
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 34 of 82



collect, store, and share with HHS all data related to their audits

in a manner, format, and frequency specified by HHS for ten years

from the date of creation; (iii) a requirement that auditing

entities comply with the privacy and security standards HHS adopts

for agents, brokers, and issuers; (iv) a conflict of interest

requirement       that     auditing      entities       disclose     financial

relationships between itself and the agent, broker, or issuer; (v)

a   requirement    that    appropriate     staff   of   the   auditing   entity

complete training as established by HHS prior to conducting audits;

and (vi) a requirement that auditing entities permit the Secretary

and the Office of the Inspector General, or their designees, access

to its books, contracts, computers, or other electronic systems

for ten years from the date of creation.            Id. at 16,981-82 (citing

45 C.F.R. § 155.221(b)(1)-(7)).            The agency also stated that it

believed the “requirement [set forth in 45 C.F.R. § 155.220] that

agents and brokers engaged in direct enrollment [must] display all

QHP data provided by the Exchange, w[ould] help promote informed

consumer choice about all available QHPs, not just those with which

the agent or broker has an existing relationship.”             Id. at 16,981.

Finally, the agency stated it “anticipate[d] continuing to monitor

enrollments through the direct enrollment pathway for evidence of

fraud or abuse.”     Id.

      Plaintiffs’ next argument, that the agency’s decision is

arbitrary   and    capricious    because      it   provided    an   inadequate

                                      34
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 35 of 82



justification for its policy change, also fails.        “[T]he mere fact

that an agency interpretation contradicts a prior agency position

is not fatal.”    Smiley, 517 U.S. at 742.       “Agencies are free to

change their existing policies as long as they provide a reasoned

explanation for the change.”      Encino Motorcars, 136 S.Ct. at 2125

(citing Nat’l Cable & Telecomms. Ass’n. v. Brand X Internet Servs.,

545 U.S. 967, 981-982 and Chevron, 467 U.S. at 863-64). The agency

provided a sufficiently reasoned explanation for its decision to

replace a system requiring advance HHS approval of auditors with

a system of regulatory standards for third-party auditors: to

“reduce the regulatory burden for agents, brokers, and issuers,

and reduce duplicative HHS oversight” as well as to “reduce the

burden on third-party entity reviewers.”        83 Fed. Reg. at 16,981.

The agency “need not demonstrate to [the] court’s satisfaction

that the reasons for the new policy are better than the reasons

for the old one; it suffices that the new policy is permissible

under the statute, that there are good reasons for it, and that

the agency believes it to be better, which the conscious change of

course adequately indicates.”       Fox, 556 U.S. at 515.       Here, the

agency’s desire to reduce regulatory burdens is a sufficiently

“good reason” for its policy change and, thus, is neither arbitrary

nor capricious.




                                   35
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 36 of 82



       D.   Elimination of Standardized Options

       The fourth challenged provision of the 2019 Rule concerns

“standardized     options.”      Standardized    options     are   “qualified

health plans offering different levels of coverage and price, but

with a standard cost-sharing structure specified by HHS that makes

it easier for consumers to compare plans[.]”           (ECF No. 108-1, at

29).    The Standardized Options were provided preferential display

on HealthCare.gov.        The 2019 Rule discontinues designation of

standardized options beginning for the 2019 year as well as their

differential display on Healthcare.gov.

       Plaintiffs   argue     that   this   decision   was   arbitrary    and

capricious because the agency ignored important aspects of the

problem and failed to provide an adequate justification for its

change in position.       (See ECF No. 108-1, at 49-50).           The court

agrees.

       HHS fails to articulate a rational basis in the record for

why it suddenly, and in contradiction to its previous position,

believes standardized options hamper innovation.              The rationale

HHS relies on in the record for eliminating standardized options

is its stated belief that “providing differential display for

[standardized options] may limit enrollment in coverage with plan

designs that do not match the standardized options, [thereby]

removing incentives for issuers to offer coverage with innovative

plan designs.”      83 Fed. Reg. at 16,974.      Yet, in previous rules,

                                      36
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 37 of 82



the agency expressly stated that it did not believe standardized

options hampered innovation or limited choice.          See 81 Fed. Reg.

12,204, 12,292 (Mar. 8. 2016) (“We are not requiring issuers to

offer standardized options, nor limiting the ability to offer other

QHPs, and as a result, we do not believe that standardized options

will hamper innovation or limit choice.”) (emphasis added).              CMS

provides no such explanation whatsoever for abandoning its prior

conclusion.     It simply concludes in a single sentence that it

“believe[s] that not specifying standardized options . . . will

remove disincentives for issuers to offer coverage with innovative

plans designs.”     83 Fed. Reg. at 16,975.        Such an “unexplained

inconsistency” is “a reason for holding an interpretation to be an

arbitrary and capricious change from agency practice under the

Administrative Procedure Act.” Nat’l Cable, 545 U.S. at 981. This

is   particularly   true   considering   the   many   comments   submitted

explaining that standardized options could not stifle innovation

because they were voluntary – i.e., there was no requirement that

issuers offer them, and issuers were permitted to offer other plans

as well.   See AR1135, 3574, 2701, 1803.

      A significant number of commenters also raised concerns that

eliminating standardized options would cause consumers to face

choice paralysis and lead to a reduction in overall enrollment in

QHPs, thereby undermining the ACA’s mandate of allowing people to

compare and purchase QHPs.      See generally AR1857, 1949, 3530.        CMS

                                    37
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 38 of 82



abruptly dismissed these comments in the record concluding that

“other tools are sufficient to enable most consumers to make plans

selection,” 83 Fed. Reg. at 16,975, despite its previous findings

contradicting this theory.       HHS had concluded in previous rules

that “an excessive number of health plan options make consumers

less likely to make any plan selection, more likely to make a

selection that does not match their health needs, and more likely

to make a selection that leaves them less satisfied.”              80 Fed.

Reg. 75,488, 75,542 (Dec. 2, 2015). This finding rested on studies

of consumer behavior and the agency’s own experiences:

           Our experience in the first two open
           enrollment   periods    suggests   that   many
           consumers, particularly those with a high
           number of health plan options, find the large
           variety of cost-sharing structures available
           on the Exchanges difficult to navigate.     We
           believe that standardized options will provide
           these consumers the opportunity to make
           simpler comparisons of plans offered by
           different issuers within a metal level.
           Consumers will be able to focus their decision
           making on the providers in the plan networks,
           premiums, benefits, and quality, and will not
           be required to make complex tradeoffs among
           costsharing differences among a large number
           of plans.      Taken together, standardized
           options, EHB, AV, and QHP certification
           standards    can     significantly    simplify
           consumers’ ability to compare plans and make
           informed choices.

Id.    There is no indication in the record that the agency’s

previous findings were incorrect or outdated.           There is also no

indication that consumers now face a choice of fewer plan options.


                                    38
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 39 of 82



In this way, the agency’s new policy disregards the factual finding

underlying its prior policy.        While HHS is “not required to refute

the factual underpinnings of its prior policy with new factual

data[,]” it must “provide a reasoned explanation for discounting

the importance of the facts that it had previously relied upon.”

U.S. Sugar Corp. v. Env’t Prot. Agency, 830 F.3d 579, 626 (D.C.

Cir. 2016).       HHS’s vague assertion that “other tools” would be

sufficient to allow consumers to select an adequate plan when such

tools     were   not   sufficient    in    the    past   is    not    a    reasoned

explanation.      Cf. U.S. Sugar Corp., 830 F.3d at 626 (finding that

the EPA provided a reasoned explanation for disregarding its prior

factual findings because it explained that its prior findings were

limited due to the fact that little research had been on the

subject at the time and that the agency lacked data).                      For the

reasons stated above, the court concludes that HHS’s decision to

eliminate standardized options was arbitrary and capricious.

        E.   Modification of Navigator Selection Standards

        The fifth challenged provision of the 2019 Rule relates to

the Navigator program.         Previous rules required: (1) that each

Exchange have two Navigators, (2) that one of those Navigators be

a   community-     and   consumer-focused         nonprofit,    and       (3)   that

Navigators have a physical presence in the areas they serve.

(“Navigator Selection Standards”).               See 83 Fed. Reg. at 16,979



                                      39
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 40 of 82



(citing 45 C.F.R. § 155.210(c)(2) and (e)(7)).             The 2019 Rule

eliminates these requirements.       See 83 Fed. Reg. at 16,979-81.

     1.     Contrary to Law

     Plaintiffs argue that modification of Navigator Selection

Standards is contrary to law because the changes allow entities to

qualify as Navigators without satisfying the statutorily imposed

duties set forth in 42 U.S.C. § 18031(i)(2)(A) and (4)(A).

     Section 18031(i)(2)(A) requires Navigators to demonstrate

that they have “existing relationships, or could readily establish

relationships, with employers and employees, consumers (including

uninsured     and    underinsured     consumers),    or     self-employed

individuals likely to be qualified to enroll.”        The 2019 Rule does

not run afoul of this statutory provision because the Rule does

not relieve Navigators of this obligation.              To the contrary,

Navigators remain bound by this requirement under the amended

regulation.    The final rulemaking notice expressly states that an

“Exchange’s Navigator grantee selection process [must continue to

be] consistent with . . . § 155.210(c)(1)(ii).”           83 Fed. Reg. at

16,980.        45    C.F.R.   § 155.210(c)(1)(ii)     incorporates      the

requirements in § 18031(i)(2)(A) by stating that, in order to

receive a Navigator grant, an entity must “demonstrate to the

Exchange that [it] has existing relationships or could readily

establish     such   relationships   with   employers     and   employees,

consumers (including uninsured and underinsured consumers), or

                                     40
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 41 of 82



self-employed individuals likely to be eligible for enrollment in

a QHP[.]”

     Plaintiffs also argue that the modification of Navigator

Selection Standards in the 2019 Rule is contrary to 42 U.S.C.

§ 18031(i)(4)(A).     Section 18031(i)(4)(A) provides that “[t]he

Secretary shall establish standards for Navigators . . . including

provisions to ensure that any private or public entity that is

selected as a navigator is qualified, and licensed if appropriate,

to   engage    in     the    navigator      activities      described      in

[§ 18031(i)(3)(A)-(E)]      and   to    avoid   conflicts   of    interest.”

Section 18031(i)(3)(A)-(E) titled “Duties,” requires Navigators to

conduct public education activities to raise awareness of the

availability of QHPs; to distribute fair and impartial information

concerning enrollment in a QHP; to facilitate enrollment in QHPs;

to provide enrollees with grievances or complaints referrals to

specified entities; and to provide information in a manner that is

culturally and linguistically appropriate to the needs of the

population.     HHS   incorporated      these   duties   into    the   amended

regulation.   See 45 C.F.R. § 155.210(e)(1)-(5).

     Plaintiffs contend that the language of § 18031(i)(4)(A),

specifically the use of the words “shall” and “ensure,” prohibits

HHS’s removal of the Navigator Selection standards in § 155.210.

Plaintiffs’ line of reasoning is this: “shall” implies a mandatory

duty, Holland v. Pardee Coal Co., 269 F.3d 424, 431 (4th Cir. 2001),

                                       41
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 42 of 82



and “ensure” means to “[m]ake certain that (something) shall occur

or be the case.”     Thus, HHS was required to establish Navigator

standards that went beyond “simply reiterat[ing] the statutory

criteria in their regulations and hop[ing] that others take action

to ensure that the statutory requirements are met[.]”             (ECF No.

121, at 24).

     Plaintiffs’ focus is misplaced.          Plaintiffs focus on the

meaning of the words “shall” and “ensure” but their argument

actually depends on the meaning of the word “qualified.” The focus

of the § 18031(i)(4) standards is to ensure that Navigators are

“qualified” in the sense that they avoid conflicts of interest

with health insurance issuers.        The statute’s focus is not, as

Plaintiffs claim, to require that HHS create an additional set of

selection   standards   aimed   at   guaranteeing   fulfillment    of   the

Navigator duties listed in § 18031(i)(3)(A)-(E).           The statutory

context of Section 18031(i)(4)(A) makes this clear.          The statute

explicitly states that:

            Under [the standards established to ensure
            that a navigator is qualified] a navigator
            shall not-
            (i)     be a health insurance issuer; or
            (ii)    receive any consideration directly or
                    indirectly from any health insurance
                    issuer   in   connection   with    the
                    enrollment     of    any     qualified
                    individuals   or   employees    of   a




                                     42
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 43 of 82



                    qualified employer          in    a   qualified
                    health plan.

§ 18031(i)(4)(A)(i)-(ii).            These       provisions      unambiguously

demonstrate that the command of § 18031(i)(4)(A) that the Secretary

establish standards to ensure that Navigators are “qualified”

refers narrowly to ensuring that Navigators lack conflicts of

interest.    In other words, the standards that the Secretary must

establish pursuant to § 18031(i)(4)(A) are independent of the

statutory duties of Navigators under § 18031(i)(3)(A)-(E).                    Put

simply, § 18031(i)(4)(A) in no way forecloses the agency’s decision

to   dispense   with   the    Navigator    Selection      Standards    that    it

previously imposed.       Because Plaintiffs have not shown that HHS

has violated any unambiguous statutory requirement, their contrary

to law challenge fails at Chevron step-one.

      2.    Arbitrary and Capricious

      Plaintiffs   also      challenge    the   modification     of   Navigator

selection standards in the 2019 Rule as arbitrary and capricious.

Plaintiffs argue that the agency dismissed concerns expressed by

commenters that the Navigator selection standards in place were

necessary   “to    ensure     that   Navigator       programs   fulfill   their

statutory purposes.”         (ECF No. 121, at 26).         Plaintiffs assert

that the only reasonable conclusion that could be drawn from the

comments was that eliminating the Navigator selection standards

would make it impossible for Navigators to perform their statutory


                                      43
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 44 of 82



duties.10       Defendants argue that HHS did, in fact, consider and

respond to these comments even though it was not required to

because they were speculative.

        a.      Two Navigator Requirement

        HHS acknowledged that “[m]any commenters . . . expressed

concern       about   reducing    the   number         of    Navigator     entities    per

Exchange,        conveying      that    removing            this   requirement       could

potentially        negatively     affect       consumer        access      to    in-person

assistance,       and      therefore    make      it    harder       for   consumers    to

understand the coverage options and enroll in health coverage.”

83   Fed.      Reg.   at   16,980.      In    response,        the    agency     expressly

acknowledged “the importance of consumer access to experienced,

in-person assistance” but stated that it believed that the change

would        not “have a detrimental effect on the availability of

professional, unbiased, in-person consumer assistance” given that

the proposal did not require an Exchange to have a single Navigator

but simply provided Exchanges with that option.                         Id.     The agency

reiterated its view that the change would “allow each Exchange [to

use optimally] available funding amounts” and that, for some




        10
       Plaintiffs do not specify whether it is the elimination of
any single navigator selection requirement or the elimination of
all three requirements simultaneously that makes compliance
impossible.
                                             44
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 45 of 82



Exchanges, optimal allocation would be achieved by selecting a

single, high performing grantee.11        Id.

     b.    Physical Presence Requirement

     HHS   also   considered   concerns    that   removing    the   physical

presence requirement would negatively impact low-income and other

at-risk populations. Id. In response, HHS emphasized that nothing

in the final rule prevents an Exchange from selecting a grantee

that is physically present in its service area.              It also agreed

that “in some situations” in-person assistance may be more helpful

than remote services.       Id. at 16,981.         In other situations,

however, the agency believed that Exchanges may wish to weigh

criteria other than physical presence more heavily and should be

allowed the flexibility to do so.          It stressed its belief that

individual Exchanges are best suited to determine which entities

will be able to serve the unique needs of its consumers and that

no one-size-fits-all policy will do.        Finally, it pointed out that



     11Plaintiffs also argue that the agency must provide a more
detailed justification for its decision to eliminate the physical
presence requirement because the new policy rests upon factual
findings that contradict those underlying the previous policy.
Defendants argue, and the court agrees, that the agency’s previous
finding that “entities with a physical presence tend to deliver
the most effective outreach” is not contradicted by its current
position that Exchanges are best-suited to decide what entities
best serve their population and that in some circumstances, this
may be achieved by selecting an entity that lacks a physical
presence. Even assuming the agency was subject to the heightened
standard articulated in Fox, it has satisfied the standard because
it has “show[n] that there are good reasons for the new policy.”
556 U.S. at 515.
                                   45
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 46 of 82



entities seeking to become Navigators would still be required to

comply with 45 C.F.R. § 155.210(c)(1)(ii), which requires that

Navigators demonstrate to the Exchange that they either have or

could readily establish relationships with consumers, employers

and employees, and self-employed individuals likely to be eligible

for enrollment in a QHP.        The agency also noted that it received

several comments supporting the change as a means of enabling them

to expand options for consumer support.

      c.   Community and Consumer-Focused Non-profit Requirement

      HHS also adequately considered concerns that removing the

requirement    that    at   least   one    Navigator   be   a   community    and

consumer-focused      nonprofit     may   harm   hard-to-reach    populations

because such entities typically have expertise with hard-to-reach

populations and have gained the trust of many community members.

See 83 Fed. Reg. at 16,980.          It responded by explaining that in

some instances, an entity other than a non-profit may be the

strongest applicant.        Thus, the change would allow Exchanges to

tailor their Navigator Program to target grants to the highest

scoring and performing entity, regardless of organization type.

Id.   Exchanges were free to continue selecting a non-profit entity

as a Navigator if it determined this type of entity would best

serve its population.

      In sum, the record reflects that, contrary to Plaintiffs’

assertions,   HHS     considered    and    meaningfully     responded   to   the

                                      46
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 47 of 82



comments submitted.       It simply found such comments unpersuasive

and concluded that the change would, overall, be beneficial.            The

court may not supplant the agency’s view that the new policy is

better than the old one simply because Plaintiffs prefer the old

policy. Because the record plainly shows that there is a “rational

connection between the facts found and the choice made,” Ohio

Valley, 556 F.3d at 192, the agency did not act in an arbitrary or

capricious way with respect to its elimination of select Navigator

standards.

     F.      Modifying Small Business Exchange SHOP Requirements

     The sixth challenged provision of the 2019 Rule involves SHOP

Exchanges.     According to the amended complaint, the ACA requires

SHOP Exchanges to “make available qualified health plans to . . .

qualified employers,” to protect the ability of employers and

employees to choose between certain qualified health plans, and to

protect the ability of employees to enroll even after their

employer no longer qualifies as a small employer under the Act.

(ECF No. 44, ¶¶ 80-82).     The ACA provides that each Exchange shall

provide for the establishment of a SHOP Exchange “that is designed

to assist” small businesses “in facilitating enrollment of their

employees in [QHPs] offered in the small group market[.]”                42

U.S.C. § 18031(b)(1)(B).      It also directs the Secretary to “issue

regulations     setting   standards”    for   SHOP   operations.        Id.

§ 18041(a)(1)(A).      Pursuant to that authority, HHS previously

                                   47
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 48 of 82



promulgated regulations establishing standards for SHOP Exchange

operations that required SHOP Exchanges, among other things, to

(1) verify employee eligibility, (2) aggregate premiums, and (3)

provide online enrollment functionality.                   See 83 Fed. Reg. at

16,996.      The 2019 Rule dispenses with these requirements and

instead makes it optional for SHOP Exchanges to provide them.

      1. Contrary to Law

      Plaintiffs argue that it is impossible for SHOP Exchanges to

fulfill      their    statutory      duty     to   “assist”     in   facilitating

enrollment in QHPs unless such Exchanges are required to provide

the   employee       verification,      premium     aggregation,     and   online

enrollment features.          Thus, Plaintiffs argue the 2019 decision to

make such features optional conflicts with § 18031(b)(1)(B)’s

mandate that SHOP Exchanges “assist” in facilitating enrollment in

QHPs. In other words, Plaintiffs construe the statute as requiring

retention of the employee verification, premium aggregation, and

online enrollment features.

      HHS,    on     the    other   hand,     interprets    §   18031(b)(1)(B)’s

requirement     that       SHOP   Exchanges   “assist”     in   facilitating   QHP

enrollment as imposing an obligation only to provide basic SHOP

Exchange functionalities.            See 83 Fed. Reg. at 16,997.           In its

view, SHOP Exchanges that opted not to offer the features “w[ould]

still assist [small businesses] in facilitating [] enrollment

. . . because the basic functionalities of an Exchange w[ould]

                                         48
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 49 of 82



still     be   provided.”     The    basic    functionalities   that   remain

mandatory include: an internet website that displays and provides

QHP information, a premium calculator that generates estimated

prices of the available QHPs, and a call center to answer questions

related to the SHOP.        Further, small employers would still be able

to obtain an eligibility determination from the SHOP website

although they would be required to work with a SHOP-registered

agent or broker, or with a QHP issuer in order to complete the

enrollment process.         Id.     In the eyes of the Secretary, SHOP

Exchanges are only required to offer the aforementioned basic

functionalities in order to meet their statutory obligation to

“assist” small businesses in facilitating employee enrollment in

QHPs.

        In addressing this claim, the court applies the familiar

Chevron framework.       First is the question of whether Congress has

directly spoken to the precise question at issue.                 Here, the

“precise question at issue” is whether the ACA’s mandate that SHOP

Exchanges      be   “designed       to   assist”   small   businesses      “in

facilitating enrollment of their employees in QHPs” unambiguously

forecloses HHS’s understanding that it was free to make certain

SHOP Exchange functions optional.              “If that statute does not

directly foreclose HHS’s understanding” the court must “defer to

the agency’s reasonable interpretation.”           Am. Hosp. Ass’n v. Azar,

967 F.3d 818, 828 (D.C. Cir. 2020).

                                         49
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 50 of 82



     As always, the court begins with the statutory text.               The

dictionary definition of “assist” is “to give support or aid.”12

Merriam-Websters   Dictionary,    available    at   https://www.merriam-

webster.com/dictionary/assist (last visited Jan. 11, 2021).             The

broad provision that SHOP Exchanges be “designed to assist” in

facilitating enrollment in QHPs, by its plain terms, does not

unambiguously require retention of the SHOP Exchange functions

removed by the 2019 Rule.     Moreover, when viewing the language in

light of the section as whole, it is clear that Congress intended

to delegate authority to HHS to establish the particular standards

governing SHOP Exchange operations.        See § 18041(a)(1)(A) (“The

Secretary shall . . . issue regulations setting standards for

meeting the requirements under this title . . . with respect to

. . . the establishment and operation of Exchanges []including

SHOP Exchanges[.]”).    The court concludes that the statute is not

ambiguous with respect to the precise question at issue.                The

statute, as written, lends itself clearly to the Defendants’

interpretation.     “Under Chevron, if a statute is unambiguous

regarding the question presented, the statute’s plain meaning

controls.”   Morgan v. Sebelius, 694 F.3d 535, 537 (4th Cir. 2012).

Thus, the court does not proceed to step-two of the Chevron




     12 The Supreme Court of the United States has stated that
undefined statutory terms be accorded their ordinary meaning. See
Russello v. United States, 464 U.S. 16, 21 (1983).
                                   50
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 51 of 82



analysis but instead asks whether the agency’s interpretation

conflicts with the plain language of the statute.            It does not.

Thus, Plaintiffs’ contrary to law challenge fails.13

     2. Arbitrary and Capricious

     Plaintiffs argue that Defendants’ decision to discontinue the

selected SHOP features was arbitrary and capricious because it

ignored important aspects of the problem including the reason SHOP

Exchanges   saw   decreased   enrollment   and   how   the   decision   to

eliminate such features would negatively affect the interests of

small businesses by “either driv[ing] small businesses and their

employees off the Exchanges entirely or impos[ing] significant

additional costs on employers who seek to use SHOPs to find

insurance.”   (ECF No. 108-1, at 57).      HHS asserts that it did not

ignore this point but rather decided against it after careful

consideration.

     HHS noted that it received comments expressing concerns that

its proposal did “not address the reasons the SHOP Exchanges have

been unattractive to small employers” and that “SHOPs saw low

enrollment for reasons other than a poor enrollment system.”            83

Fed. Reg. at 16,998; AR1631.       For example, some comments stated




     13 Even if the court construed the statute as ambiguous and
proceeded to analyze it under Chevron step-two, Plaintiffs’
challenge would still fail because the agency’s interpretation is
based on a permissible construction of the statute.


                                   51
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 52 of 82



that    decreased   enrollment    was     likely    due   to    technical   and

operational issues and thus, was likely to be temporary.               HHS did

not directly respond to these comments.            This is not a fatal flaw

in the agency’s decision-making process, however, as such comments

were only speculative and lacked evidence that enrollment numbers

would in fact increase in the future.              Thus, the agency was not

required to respond.      See Pub. Citizen, Inc. v. FAA, 988 F.2d 186,

197 (D.C. Cir. 1993) (“[I]t is settled that the agency [is not

required] to discuss every item of fact or opinion included in the

submissions made to it in informal rulemaking.                 The agency need

only state the main reasons for its decision and indicate it has

considered the most important objections.”) (internal citations

and quotations omitted).

       Plaintiffs also argue HHS ignored comments about the negative

impact of the change on small business stakeholders.              (See ECF No.

108-1, at 57).      Plaintiffs emphasize a comment submitted by the

Center on Budget and Policy Priorities which stated that “small

firms that have been utilizing the SHOP could find it difficult,

or even impossible, to obtain fair and impartial information about

their coverage options, offer workers a choice of small-group

health plans, or meet minimum participation requirements outside

of open enrollment.”      (ECF No. 108-1, at 57) (citing AR1631).

       A “searching” review of the record reveals that, contrary to

Plaintiffs’ assertions, the agency addressed the concerns raised

                                     52
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 53 of 82



about the 2019 Rule’s impact on small business stakeholders, albeit

in various scattered paragraphs over several pages rather than in

a single response paragraph as is customary.                For example, HHS

refuted the commenters’ theory the change would prevent small

employers from accessing free and impartial information on the

basis that employers would have continued access to free and

impartial information through other features that would remain

available under the new rule, such as a premium calculator where

employers could view a complete listing of all QHPs available in

a given area.      See 83 Fed. Reg. at 16,998.         HHS further stated

that   employers    would   still   “be   able   to   see   the   SHOP   plans

available, by coverage level and issuers, in their area using the

plan comparison tool available on a SHOP website.”            Id. at 16,997.

In response to concerns that the change could make it difficult to

offer workers a choice of plans or to meet minimum participation

rates, HHS stated that SHOPs “would still be required to provide

an opportunity for employers to offer employees a choice of plans,”

and that the calculation of minimum participation rates would be

adjusted to help employers provide such choices.              Id. at 16,999-

17,000.     In short, HHS considered the harms to small business

stakeholders but explained its belief that such harms would be

minimal given the relatively small number of employers that had

used SHOPs in the past and the alternative features that remained

available.     See id. at 16,996 (“[I]n light of decreases in issuer

                                     53
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 54 of 82



participation and lower enrollments in SHOP plans in 2018, it [was]

not cost effective for the Federal Government to continue to

maintain        certain     [Federal]       SHOP   functionalities,       collect

significantly reduced user fees on a monthly basis, maintain the

technologies required to maintain a[] [Federal SHOP website and

payment platform, generate enrollment and payment transaction

files, and perform enrollment reconciliation.”).                   Accordingly,

there was “a rational connection between the facts found and the

choice made.”          Ohio Valley, 556 F.3d at 192.       That is all that the

APA requires. For these reasons, the agency’s decision to dispense

with certain SHOP Exchange requirements was not arbitrary or

capricious.

      G.        Imposing Income Verification Requirements

      The seventh challenged provision of the 2019 Rule relates to

new   income        verification      requirements     imposed      on    certain

individuals seeking an APTC.            The 2019 Rule requires that “where

electronic [government] data sources reflect income under 100

percent FPL and a consumer attests to income between 100 percent

FPL and 400 percent FPL,” additional income verification must be

submitted.       83 Fed. Reg. at 16,985.       The stated rationale for this

change     is    “to    protect   against    overpayment    of   APTC,”   because




                                        54
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 55 of 82



individuals with an income below 100 percent FPL are generally not

eligible to receive APTCs.14      Id.

     Plaintiffs    contend     that   HHS’s    decision     to   impose    income

verification requirements is arbitrary and capricious because it

failed    to   support   its     decision      with    anything     more    than

unsubstantiated    conclusions        and    failed    to    acknowledge     the

impracticability of low-income applicants being able to meet this

requirement.

     Plaintiffs assert, and the record confirms, that Defendant’s

stated rationale for imposing income verification requirements–to

prevent fraud in states that did not expand Medicaid-is unfounded.

Defendants failed to point to any actual or anecdotal evidence

indicating fraud in the record.             HHS essentially admits as much

with its statement that, “HHS acknowledges that it does not have

firm data on the number of applicants that might be inflating their

income to gain APTC, but believes that it is reasonable to design

an   appropriate   program      integrity       check,      particularly    when

incentives may exist for applicants to do so.”                83 Fed. Reg. at

16,986.    Moreover, the agency failed to provide any reason why

such data could not readily be obtained.              While the APA does not

demand that an agency “obtain the unobtainable,” a court may set




     14This is because the ACA contemplated that individuals with
an income below 100 percent FPL would instead be eligible for
Medicaid. (See ECF No. 92, at 30).
                                      55
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 56 of 82



aside agency action “because of failure to adduce empirical data

that can readily be obtained[.]”             Huntco Pawn Holdings, LLC v.

U.S. Dep’t of Def., 240 F. Supp. 3d 206, 225 (D.D.C. 2016) (quoting

Fox, 556 U.S. at 519).           HHS improperly elevated the objective of

fraud prevention, for which it had no evidence, above the ACA’s

primary purpose of providing health insurance.            See King, 759 F.3d

at 373-374 (“The Supreme Court has recognized [that] the broad

policy goals of the Act [are] ‘to increase the number of Americans

covered by health insurance and decrease the cost of health

care.’”).     Such “[a]n unjustified leap of logic or unwarranted

assumption, however, can erode any pillar underpinning an agency

action, whether constructed from the what-is or the what-may-be.”

Friends of Back Bay v. U.S. Army Corps of Eng’rs, 681 F.3d 581,

588 (4th Cir. 2012).

     The agency received a large volume of comments spelling out

exactly why providing additional income verification would be so

onerous     for    low-income      individuals.   “Many    commenters   were

concerned that this new verification process would disadvantage

house-holds       with   lower   household   incomes”   because   low-income

consumers are more likely to experience variance in their income

levels and would also have difficulty in providing documentation

to resolve their income data matching issues.              83 Fed. Reg. at

16,986.     This is because many “work in part-time or in hourly

positions,” “rely on multiple part-time or part-year jobs,” or

                                       56
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 57 of 82



“work in cash industries, such as food service, where tip-income

makes up the largest portion of their earnings” and “[i]n all these

cases, documentation from an employer may be hard to obtain.”

AR1657.    The record is replete with similar comments.        See AR909,

934-36, 1340-41, 1449, 1458, 1824, 1943-44, 2063, 2682-83, 2720,

2738, 3122-23, 3486, 3529.       Despite the overwhelming number of

comments describing this problem, Defendants tersely responded

that the problem of fluctuating income could be solved by imposing

a “threshold” for income inconsistencies, and that they would

continue to publish a consumer guide to help households “provide

the correct documentation to verify their income in the event of

an inconsistency.”      83 Fed. Reg. at 16,986.       Defendants do not

state the threshold level or why it would be effective in solving

the problem.    Moreover, even if the threshold was effective in

reducing the number of individuals who must provide supplemental

verification documents, it does nothing to address the concern

raised that many low-income individuals would be unable to obtain

verifying documentation at all given the nature of their work.

Such “[n]odding to concerns raised by commenters only to dismiss

them in a conclusory manner is not a hallmark of reasoned decision-

making.”    Gresham v. Azar, 950 F.3d 93, 103 (D.C. Cir. 2020).

HHS’s decision to prioritize a hypothetical risk of fraud over the

substantiated    risk    that   its     decision   result    in   immense



                                   57
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 58 of 82



administrative burdens at best, and a loss of coverage for eligible

individuals at worst, defies logic.

      H.      Curtailing Insurance Rate Review

      The eighth challenged provision of the 2019 Rule limits review

of insurance rate increases.             The PHS Act directs the Secretary,

in conjunction with States, to “monitor premium increases of health

insurance offered through an Exchange and outside of an Exchange.”

42   U.S.C.    §    300gg-94(b)(2)(A).           The   Secretary       is    delegated

authority to promulgate “such regulations as may be necessary or

appropriate        to    carry   out”    such     review.        Id.    §    300gg-92.

Accordingly, CMS promulgated regulations that required insurers to

submit written justifications for proposed annual rate increases

above a given threshold.                Such justifications then had to be

reviewed by HHS or state regulators before the plan could issue.

Previously, student health insurance plans were subject to this

review and the threshold triggering review was ten percent.                          The

2019 Rule exempts student health plans from this automatic review

process    known        as   “pre-issuance      rate   review”    and       raises   the

threshold triggering such review from rate increases of 10% or

more to rate increases of 15% or more.

      1.      Contrary to Law

      Plaintiffs challenge Defendants’ decision to exempt student

health plans from the pre-issuance rate review as contrary to law.




                                          58
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 59 of 82



Plaintiffs’   challenge   fails   because     they   focus   on   the   wrong

statutory provisions and ignore the relevant ones.

     The fatal flaw in Plaintiffs’ argument is this: they fail to

distinguish properly between pre-issuance rate review of premium

increases generally, governed by 42 U.S.C. § 300gg-92 and 42 U.S.C.

§ 300gg-94(b)(2)(A), and pre-issuance rate review of unreasonable

premium increases, governed by 42 U.S.C. § 300gg-94(a)(1)-(2).

     Plaintiffs argue that the decision to exempt student health

plans from pre-issuance review is contrary to § 300gg-94(a)(1)

which requires Defendants to review “unreasonable increases in

premiums for health insurance coverage” and § 300gg-94(a)(2) which

requires “health insurance issuers to submit to the Secretary . . .

a justification for an unreasonable premium increase prior to the

implementation of the increase.”         Plaintiffs contend that because

student health coverage is included in the definition of health

insurance coverage, it follows that student health issuers must

submit written justification for an unreasonable premium increase

before a plan may be issued.      This statement is accurate; however,

it overlooks that the 2019 Rule does not exempt student health

plan issuers from their obligations in § 300gg-94(a)(1)-(2) to

submit a justification for unreasonable rate increases.

     The 2019 Rule merely exempts student health plan issuers from

having to submit for automatic pre-issuance review all proposed

rate increases above a specified threshold. This requirement arose

                                    59
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 60 of 82



not from § 300gg-94(a)(1)-(2), but from a set of regulatory rules15

promulgated in 2011 pursuant to the Secretary’s grant of discretion

in § 300gg-92 to creates rules as may be necessary to monitor

premium    increases      generally   under     §   300gg-94(b)(2)(A).          The

critical point Plaintiffs overlook is that only after a rate

increase    is   deemed    “unreasonable”      does    it    become   subject   to

§ 300gg-94(a)(2).         In other words, not all rate increases are

“unreasonable rate increases.”          “Unreasonable rate increases” are

specifically defined in 45 C.F.R. § 154.102.                The requirement that

student     health     plans    submit       written        justifications      for

“unreasonable     rate     increases”    remains      intact    and   there     are

processes for determining whether a rate increase is unreasonable

other than the pre-issuance review process.             Thus, the 2019 Rule’s

exemption of student health plans from pre-issuance rate review

does not violate the plain language of the § 300gg-94(a)(1) which

directs the Secretary only to establish a process for the annual

review of unreasonable increases in premiums.                  Nor is the 2019

Rule contrary to the language of § 300gg-94(a)(2) which directs

the Secretary to “monitor premium increases” because the statute

does not specify a particular method for monitoring rate increases

or require the Secretary to apply uniform rate review requirements

to all health insurance coverage.            The statute vests discretion in




     15   See 45 C.F.R. § 154.103, 200, 205, 210, 215, 225, and 230.
                                        60
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 61 of 82



the Secretary as to how to review and monitor premium increases

generally.      Because   the   Secretary’s   interpretation    does    not

conflict with the plain language of the statute, it is not contrary

to law.

     2.      Arbitrary and Capricious

     a.      Exempting Student Health Plans from Pre-Issuance Review

     Plaintiffs also contend that HHS’s decision to exempt student

health plans from automatic pre-issuance review is arbitrary and

capricious because it failed to provide “adequate reasons for its

decision[.]”     (ECF No. 108-1, at 62) (quoting Encino Motorcars,

136 S. Ct. at 2125).      Defendants counter that the record contains

their precise reasoning and that such reasoning is adequate.

     The agency offers only a brief recitation of its reasoning in

the final rule.    It states that “student health insurance coverage

is generally rated and administered differently from other forms

of individual health insurance coverage” but does not expand on

what the differences are in any detail.        83 Fed. Reg. at 16,972.

What Plaintiffs overlook, however, is that this short statement is

followed by a citation to footnote 37.        Footnote 37 cites to the

preamble discussion in Health Insurance Market Rules; Rate Review,

78 Fed. Reg. 13,406, 13,424 (Feb. 27, 2013) (the “February 2013

Rule”).   There, HHS goes into detail about the unique nature of

student health insurance plans.      It states that:




                                    61
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 62 of 82



             student health insurance coverage generally is
             rated and administered differently than other
             forms of individual health insurance coverage
             [because]   [i]ssuers    of   student   health
             insurance coverage typically contract with a
             college or university to issue a “blanket”
             health insurance policy, from which students
             can buy coverage, and the policy is generally
             rated on a group basis based on the total
             expected claims experience of the college’s or
             university’s students enrolled in the plan.

Id.      Thus, contrary to Plaintiffs’ assertion, HHS did provide

adequate reasoning for its decision to exempt student health plans

from automatic review: its belief that student health plans are

structurally more similar to large group plans than individual

plans and therefore, should be treated more like large group plans

which were already exempt from automatic review.

        Plaintiffs    also   argue    that    the   agency’s    conclusion   that

student health insurance plans should be treated like large-group

plans     constitutes    a   change    in     agency   position      requiring    a

heightened justification under Fox, 556 U.S. at 515 (stating that

an agency must provide a more detailed justification where its

“new policy rests upon factual findings that contradict those which

underlay its prior policy.”).                In support, they point to two

previous statements by the agency that “student health insurance

plans are not employment-based, [therefore] they do not meet the

definition of a group health plan,” 76 Fed. Reg. 7,767, 7,769 (Feb.

11,   2011),    and   that   student    health      insurance   is   “a   type   of

individual health insurance coverage.” 79 Fed. Reg. 13,744, 13,752

                                        62
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 63 of 82



(Mar. 11, 2014).         Defendants counter that the prior policy of

treating student health plans as individual plans did not rest

upon any “factual findings” but was merely a “default until HHS

considered the question in greater detail and determined that

student health insurance coverage should be treated like large

group coverage for purposes of pre-issuance federal rate review.”

(ECF No. 132, at 39).        Thus, they argue, the 2019 Rule does not

contradict any prior factual findings and is not subject to a

heightened justification.       They also argue that the decision to

treat student health plans as group plans does not constitute a

reversal   in   agency    policy,   but   rather   reflects   the   agency’s

“incremental” realization over several years that student health

insurance coverage resembles large group coverage more than it

does individual coverage.       See 77 Fed Reg. 16,453, 16,457 (Mar.

21, 2012); 78 Fed. Reg. 13,406, 13,424 (Feb. 27, 2013); 79 Fed.

Reg. 13,744, 13,752 (Mar. 11, 2014) (exempting student health plans

from other ACA requirements because they share similarities with

large group plans).         They argue this evolving view has been

articulated in previous rules and thus, is another reason why no

heightened standard is applicable to the agency’s decision to

exempt student health plans in the 2019 Rule.

      The court agrees that the agency’s decision does not rest

upon new factual findings which contradict previous ones, but

rather on the agency’s reexamination of existing facts.             However,

                                     63
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 64 of 82



even if the agency is held to the heightened standard in Fox, the

agency’s explanation for its decision is sufficient.                The agency

stated that student health plans are a unique form of individual

health insurance coverage and that because of this, such plans

were   already   exempt   from   certain     individual    health    insurance

coverage     requirements    like   the    guaranteed      availability    and

renewability requirement and the single risk pool requirement.

The agency’s citation to the February 2013 Rule further explained

why it views student health plans as more analogous to large group

plans than individual group plans.           See 78 Fed. Reg. at 13,424.

Thus, the agency’s decision to exempt student health insurance

coverage from federal pre-issuance review was a logical extension

of the agency’s belief that student health plans are structurally

more similar to large group plans than individual plans.                  When

viewed in its entirety, the record shows that HHS provided a good

reason for exempting student health coverage from federal pre-

issuance review.      That is all the heightened standard requires.

       b.   Modifying Threshold for Rate Review

       Plaintiffs advance three arguments as to why Defendants’

decision to raise the threshold triggering rate review from ten to

fifteen percent was arbitrary and capricious.

       First, Plaintiffs contend the agency ignored concerns that

the    reduced   review   resulting   from    a   higher    threshold     would

“normalize excessive increases.”           (See ECF No. 108-1, at 63)

                                      64
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 65 of 82



(citing AR1104, 1313, 1339, 1623, 1696).                  This assertion is

unsupported.     HHS explained on the record that it disagreed that

raising the threshold from ten to fifteen percent would normalize

excessive increases. The agency explained that since the inception

of the rate review threshold, only one increase that fell between

ten and fifteen percent was deemed an “unreasonable” increase after

a complete review.      See 83 Fed. Reg. at 16,973.         Thus, the agency

found it unlikely that increasing the threshold from ten to fifteen

percent would have any significant effect at all, let alone

normalize excessive increases.       Id.   The record therefore reflects

that the agency did not ignore concerns that raising the threshold

would normalize increases, it merely disagreed.

       Plaintiffs’ second argument is that, in narrowly focusing on

the number of rates deemed unreasonable at the end of the rate

review process, Defendants ignored that that the process itself

was valuable.     Plaintiffs contend that requiring issuers to submit

written     justifications     for    their    rate    increases    created

transparency in the rate-setting process and that it was the very

existence of the process itself that protected consumers against

rate   increases.      See   AR2005-06,    2138,   2734    (explaining    that

requiring issuers to undergo mandatory review can act as a forcing

mechanism, and that rates have been reduced during the course of

the review prior).



                                     65
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 66 of 82



       The record reveals that HHS did not ignore this concern

either. HHS specifically acknowledged that the change would result

in 125 fewer written justifications from the prior year but stated

that    it   “expected     the    change     to     have    a    minimal    impact    on

transparency”     because        issuers    must        continue   to    submit    other

documentation explaining rate increases.                     See 83 Fed. Reg. at

16,973 (“All issuers must continue to submit a Uniform Rate Review

Template (URRT) (Part I of the Rate Filing Justification) for all

single risk pool plan submissions.                Issuers offering a QHP or any

single risk pool submission containing a rate increase of any size

must continue to submit an actuarial memorandum (Part III of the

Rate Filing Justification).”).              The agency simply disagreed that

raising the threshold would significantly reduce transparency

given that the other Rate Filing Justifications remained in place.

The agency’s response adequately addressed all comments received

on the subject.

       Finally,   Plaintiffs        argue        that    Defendants’      decision    to

increase the threshold for rate review was arbitrary because it

based its decision on the significant rate increases seen in the

past   few   years   but    ignored        the    reasons       behind   those    rising

premiums.      Specifically,        Plaintiffs          contend    that    the    agency

dismissed comments suggesting that premium increases exceeding

fifteen percent seen in recent years were based on “extraordinary

circumstances” and therefore could be expected to slow in the

                                           66
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 67 of 82



future.     (See ECF No. 121, at 39) (citing AR1623).             See also AR2734

(“National     Health   Expenditure       data   shows     a   6.5%   increase    in

marketplace plans for 2017 due to various temporary factors but

slower spending growth in private insurance overall.”).                          HHS

responds that it was not required to respond to such comments

because they merely speculated about the possibility of a change

in market conditions in the future.               (See ECF No. 132, at 40).

The court agrees that because of the speculative nature of such

comments, the agency was not required to respond in any more detail

than it did.       For example, the agency acknowledged that some

commenters     suggested   that     a    “6     percent    threshold     would    be

appropriate because that would be in line with health expenditures

but still above the general rate of inflation.”                   83 Fed. Reg. at

16,973.     However, it explained that it did not agree that this

threshold rate would be appropriate because it “may increase the

burden on issuers and States.”            Id.    The agency’s choice to base

its decision off the current market conditions occurring before

it, rather than suppositions posed by commenters about what the

market might do in the future, was entirely appropriate.

       I.    Reducing Medical Loss Ratio Rebates

       The ninth, and final, challenged provision of the 2019 Rule

relates to consumer rebates for poor insurer performance.                  The ACA

requires that health insurance companies spend eighty percent of

each    premium    received    on       actual    health       care   rather     than

                                         67
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 68 of 82



administrative    costs   like   marketing,      overhead,      and   executive

salaries.    This requirement is known as the medical loss ratio

(“MLR”).    The numerator consists of the amount spent paying out

claims plus the amount spent on activities that improve quality of

health care (“QIA expenditures”).         The denominator consists of the

total annual premium paid by the enrollee.          See 42 U.S.C. § 300gg-

18(a).   “MLR    standards   .   .   .    are   intended   to    help    ensure

policyholders receive value for their premium dollars,” and “to

create incentives for issuers to become more efficient in their

operations.”     75 Fed. Reg. 74,864, 74,865 (Dec. 1, 2010).             Thus,

insurers must pay rebates to enrollees if the MLR drops below 80

percent for small group plans or 85 percent for large group plans.

     Previous HHS regulations identified categories of eligible

QIA expenditures for purposes of reporting and calculating MLR, as

well as excluded certain activities from inclusion in the total

QIA expenditure amount.      See 45 C.F.R. § 158.150(b), (c).             Prior

to the 2019 Rule, issuers were required to report QIA expenditures

in alignment with the categories identified in § 158.150(b)(2)(i)-

(v) and “to use and disclose specific allocation methods to report

expenses, including QIA expenditures.”            83 Fed. Reg. at 17,032.

The 2019 Rule provides issuers with the option to report a fixed

amount equal to 0.8 percent of earned premium in lieu of reporting

their actual expenditures on activities that improve health care

quality.    See id.; 45 C.F.R. § 158.221(b)(8).

                                     68
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 69 of 82



        An issuer’s reported MLR determines whether or not it must

provide an annual rebate to enrollees. See id. § 300gg-18(b)(1)(A)

(“[A] health insurance issuer . . . shall . . . provide an annual

rebate to each enrollee . . . [based on] the amount of premium

revenue expended by the issuer[.]”).                Generally, rebates are

required if the issuer’s MLR is less than “85 percent in the large

group market and 80 percent in the small group or individual

market.”      Id.    The rebate provision is designed to “encourage use

of premium income to provide benefits to insureds and discourage

its use to offset administrative costs, thus serving the primary

goal of expanding affordable care.”               Morris v. Cal. Physicians

Serv., 918 F.3d 1011, 1014 (9th Cir. 2019).

        The ACA does not specify what activities and expenditures do

or do not qualify as QIA expenditures.               Thus, pursuant to the

Secretary’s grant of authority in § 300gg-18(b)(3) to promulgate

regulations     to    enforce   the   MLR   requirements,     HHS   promulgated

regulations in 2011 identifying five categories of eligible QIA

activities expenditures, see 45 C.F.R. § 158.150(b)(2)(i)-(v), as

well as categories for exclusion, see 45 C.F.R. § 158.150(c)(1)-

(14).     These regulations required issuers to track expenditures,

identify whether they are appropriately categorized as belonging

to one of the five QIA expenditure eligible categories, and if so,

to   report    such    QIA   expenditures    in   alignment    with   the   five

categories specified.           Issuers were also required to “use and

                                       69
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 70 of 82



disclose specific allocation methods” to report QIA expenditures.

45 C.F.R. § 158.170.        HHS observed that, between 2011 and 2015

issuers reported spending, on average, 0.8 percent of premium of

total QIA.    Thus, beginning with the 2019 Rule, HHS removed the

requirement   that   issuers    track     and   report   their   actual   QIA

expenditures, and allowed them simply to report spending a fixed

0.8 percent figure on QIA expenditures.

     1.    Contrary to Law

     In their final APA challenge, Plaintiffs contend that the

2019 Rule is contrary to § 300gg-18(a)(2) which provides that: “A

health insurance issuer . . . shall . . .          submit to the Secretary

. . . a report . . . [that] include[s] the percentage of total

premium revenue . . . that such coverage expends . . . for

activities that improve health care quality.” As with all contrary

to law challenges, the court begins by asking if Congress has

spoken directly to precise question at issue.

     The precise question at issue here is whether term “expends”

requires   issuers   to    report   the   actual    amount   spent   on   QIA

activities. The agency interprets the term “expends” as permitting

issuers to report a fixed percentage for QIA expenditures.                It

argues that this interpretation comports with the statutory text

because the statute does not require issuers to “detail” each

individual QIA expenditure and the itemized list method was imposed

only by regulation.       (See ECF No. 118-1, at 61).        Plaintiffs, on

                                    70
        Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 71 of 82



the other hand, interpret the term “expend” as requiring “insurers

to report the actual amount they expended, even if does not require

them to do so in a particular manner.”           (ECF No. 121, at 40).      “To

allow insurers to instead claim a flat 0.8% rate for [QIA] amounts

to a de facto adjustment of the [MLR] from 80% to 79.2% without

complying     with   the   statutory   procedures     for   making   such    an

adjustment.”       (Id.) (citing 42 U.S.C. § 300gg-18(b)(1)(A)(ii),

(d)).

        “Because we presume Congress expresses its intent through the

ordinary meaning of the words it uses, an exercise of statutory

interpretation must begin by examining the plain and literal

language of the statute.”        Geisinger Cmty. Med. Ctr. v. Sec’y U.S.

Dep’t of Health & Human Servs., 794 F.3d 383, 391 (3d Cir. 2015).

The dictionary defines “expend” as “to pay out.”            Merriam-Websters

Dictionary,            available            at        https://www.merriam-

webster.com/dictionary/expend?src=search-dict-hed            (last   visited

Dec. 30, 2020).       The court thus agrees with Plaintiffs that the

plain and ordinary meaning of “expend” requires insurers to report

the amount actually spent and not a pre-determined fixed amount

reflecting an average spent by insurers in years past. If Congress

intended to allow for reporting of an estimate based on data from

years past, it could and would have said so.            “Congress knows to

speak in plain terms when it wishes to circumscribe, and in

capacious terms when it wishes to enlarge, agency discretion.”

                                       71
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 72 of 82



City of Arlington, 569 U.S. at 296.              The Supreme Court “ha[s]

stated time and again that courts must presume that a legislature

says in a statute what it means and means in a statute what it

says there.”     Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253–54

(1992).

      Viewing    the   statute   within    its   broader     context   further

affirms that HHS’s understanding of “expend” is foreclosed. First,

§ 300gg-18(a) is entitled “Clear Accounting for Costs” which

further implies that the statute intends for the reporting of

actual amounts spent.      Second, § 300gg-18(d) provides that: “The

Secretary may adjust the rates [triggering a rebate] if the

Secretary determines appropriate on account of the volatility of

the individual market due to the established of State Exchanges.”

The fact that this section allows for the Secretary to adjust the

rate triggering rebates “on account of market volatility” implies

that the Secretary may not adjust the rate purely to ease the

administrative    burden   on    issuers    as    is   the   consequence   of

permitting the reporting of pre-determined fixed rate.            Third, the

agency’s interpretation of “expend” is contrary to the legislative

history.   Congress’s purpose in promulgating the MLR requirement

was to decrease healthcare costs by “incentivizing issuers to

maximize spending on health care and activities that improve

healthcare quality.”       By allowing insurers to take credit for

spending on activities that improve healthcare quality without

                                    72
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 73 of 82



actually proving that they have done so, the 2019 Rule undermines

the very purpose of the statute.              In sum, the statute’s plain

meaning, context, and legislative history all yield the conclusion

that HHS’s interpretation of “expend” as allowing for a reporting

of a fixed amount on QIA expenditures is directly foreclosed.

Plaintiffs prevail at step-one and the court’s analysis need not

proceed any further.

     2. Arbitrary and Capricious

     Finally, Plaintiffs argue that Defendants’ decision to allow

standardized     QIA    reporting,    even     if    not      contrary     to   law,

nevertheless    was    arbitrary    and     capricious     for    three    reasons.

First, Plaintiffs state that HHS failed to provide any evidence

corroborating its rationale for the change.                Second, the agency

failed to consider alternatives to standardization.                   Third, the

agency failed to meaningfully address comments explaining that

standardization        would   disincentivize         issuer      investment     in

activities     that    improve     healthcare       quality      thereby    harming

consumers.     The court addresses each of these arguments in turn.

     a.      Failure to Provide Adequate Reasoning

     HHS states in the record that the change was prompted by its:

             observ[ation] that the current MLR regulations
             require a substantial effort by issuers to
             accurately identify, track and report QIA
             expenses . . . [and] that, between 2011 and
             2015, issuers that did report QIA expenses
             have   reported  spending,   on   average,   a
             consistent percentage of premium on total QIA:

                                       73
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 74 of 82



             approximately 0.7 percent in 2011, and 0.8
             percent in 2012 through 2015. Given issuers’
             relatively   low   and   consistent   reported
             expenditures on QIA and the significant burden
             associated with identifying, tracking, and
             reporting these expenditures, we proposed
             [allowing] issuers an option to report . . .
             a single QIA amount equal to 0.8 percent[.]

83 Fed. Reg. at 17,032.           Plaintiffs argue that HHS failed to

provide any evidence to corroborate its assertion that issuers

faced a “significant burden” in reporting quality improvement

activity. (ECF No. 108-1, at 66). HHS responds that its assertion

was supported, 83 Fed. Reg. at 17,033, but that its decision was

justified in any event, because such decision did not rely solely

on the rationale that reporting was burdensome.               HHS contends the

record shows that its decision was also based on its conclusion

that detailed reporting was unnecessary given that its audit data

showed “very low and consistent average expenditures made on QIA

[] year [after] year.”       (ECF No. 118-1, at 63) (citing 83 Fed.

Reg. at 17,032).

     The record supports HHS’s position.            HHS did not solely rely

on the premise that tracking expenditures was burdensome for its

decision.     Rather, it expressly stated that, in addition to the

burden   imposed,     it   also    believed        detailed    reporting     was

unnecessary     because    reported      expenditures      remained    low   and

relatively    unchanged    year   over     year.     The   agency     adequately

corroborated this assertion with data from its audit history.                See


                                      74
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 75 of 82



83 Fed. Reg. at 17,032.        Thus, HHS’s decision is not arbitrary and

capricious due to a failure to support its reasoning.

      b.     Failure to Consider Alternatives

      Plaintiffs     next     argue    HHS’s    decision     was    arbitrary      and

capricious because it failed to consider a significant alternative

to   its   policy    choice    presented       by   the    American      Academy    of

Actuaries.     (See ECF No. 121, at 42).            The organization proposed

removing    the     requirement       that    issuers     split    QIA   into   five

categories but retaining the requirement to report actual QIA

expenses. This alternative would reduce some of the administrative

burden on issuers without resorting to fixed reporting which would

ultimately harm consumers by leading to reduced rebates.                        (See

AR1797).     Defendants argue that HHS was not required to address

the alternative proposal because it would “still impose some level

of unnecessary burden [in tracking QIA expenditures]” and require

“revising the entire framework for reporting [] expenditures.”

Therefore, Defendants argue, the proposal was “insignificant” and

merited no response whatsoever.

      The court disagrees.            While an agency is not required to

consider “every alternative device and thought conceivable by the

mind of man[,]” State Farm, 463 U.S. at 51, “it is well established

that an agency has a duty to consider responsible alternatives to

its chosen policy and to give a reasoned explanation for its

rejection of such alternatives.”              Am. Radio Relay League, Inc. v.

                                         75
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 76 of 82



FCC, 524 F.3d 227, 242 (D.C. Cir. 2008) (citing City of Brookings

Mun. Tel. Co. v. FCC, 822 F.2d 1153, 1169 (D.C. Cir. 1987).

       Regardless of whether or not HHS would have ultimately

rejected the Academy’s proposal, it was nonetheless a “significant

and viable alternative” that “was neither frivolous nor out of

bounds.”      This is especially true in light of the fact that HHS

itself noted that fixed reporting would reduce rebates to consumers

by approximately twenty-three million dollars.            See 83 Fed. Reg.

at 17,046, 17,054.       Thus, the alternative merited consideration

and   HHS’s    failure   to   “give   a    reasoned   explanation   for   its

rejection” of the alternative was fatal. This flaw in the agency’s

decision-making process constitutes a violation of the APA.

      c.      Failure Meaningfully to Consider Comments

      Plaintiffs also contend that HHS’s decision was arbitrary and

capricious because it failed meaningfully to consider comments

explaining that standardized reporting would disincentivize issuer

investment in QIA, thereby harming consumers, and comments noting

that standardized reporting was unlikely meaningfully to decrease

the administrative burden on issuers that actually do make quality

improvement expenditures.       (See ECF No. 121, at 43).

      A review of the record confirms that numerous commenters

voiced concerns that standardized reporting would “be a loophole

for insurance companies to get away with charging more for coverage

without having to rebate excess premiums to consumers” and would

                                      76
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 77 of 82



“give[] a competitive advantage to insurers that do not invest in

quality improvement activities, since they could claim this credit

toward their MLR without having to go [through] any of the hard

work and expense of improving the quality of health care for

consumers.”   (AR2290).     (See also AR741, 914-15, 1088-89, 1598,

1782-83, 1946-47, 2004-05, 2143-44, 2157-58, 2712-13, 2730, 2748-

49, 2842, 2935-36, 3016, 3227-28, 3444).          HHS acknowledged the

existence of these concerns in the record, stating:

          [W]e considered retaining the current quality
          improvement activity reporting requirements,
          since giving issuers the option to report a
          standardized rate for QIA expenditures may
          inhibit HHS from being able to analyze trends
          in issuers’ investments in improving the
          quality of healthcare in the future, and may
          also reduce rebates to consumers by allowing
          issuers to effectively increase their MLRs by
          0.8 percent even if those issuers engaged in
          and spent only trivial amounts on QIA.
          However, this change will also potentially
          level the playing field among issuers to a
          certain extent and lead to more accurate
          rebate payments, since many issuers likely do
          engage in QIA but forego reporting that
          spending because the burden of . . . reporting
          QIA expenses exceeds the benefits for MLR
          purposes. Because the finalized approach of
          giving issuers the option to report a minimal,
          standardized rate will reduce unwarranted
          regulatory and economic burdens for issuers
          that do not want to track and report the exact
          QIA amounts for their MLR calculation, we
          believe that the finalized approach will be
          more effective and represented a better
          balance than the current requirements.

 83 Fed. Reg. at 17,056.     Thus, while HHS did not ignore comments

explaining the dangers of standardization, it did not meaningfully

                                   77
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 78 of 82



consider them either.         Essentially, HHS shrugged these comments

off by quickly concluding that the benefit of fixed percentage

reporting (the possibility that more issuers would report QIA since

the burden of doing so would be reduced) outweighed the harms (tens

of millions of dollars in reduced rebates to consumers, premium

increases, and a decreased ability to track trends in issuer

investment in QIA in the future).            See 83 Fed. Reg. at 17,046 and

17,054.    See also AR1636 and 270.           To begin, this conclusion is

difficult to square with the ACA’s mandate of improving access to

quality, affordable healthcare.         Apart from that, HHS provided no

evidence for its assertion that more issuers would report QIA

expenditures under a standardized reporting system.               Nor did the

agency    acknowledge   comments      undercutting      that    conclusion   by

pointing out that the reason many issuers may not have been

reporting expenditures, was not because of any administrative

burden, but simply because they were not making such investments

at all.   (See AR1636) (noting that “many issuers do not currently

report undertaking [QIA investments].”).

      HHS also stated that it did not believe standardized reporting

would actually lead to reduced issuer spending on QIA as commenters

suggested because issuers would still “have financial incentives

to   improve   the   health    of    their    enrollees   because    healthier

populations    incur    lower       medical    costs,     and   reducing     the

administrative burden associated with tracking QIA will free up

                                       78
       Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 79 of 82



funds that issuers can invest in QIA.”               83 Fed. Reg. at 17,033.

This response ignores the fact that the MLR system was established

precisely for the purpose of incentivizing issuers to spend on

activities that improve healthcare quality.               See Morris, 918 F.3d

at 1016 (citing 77 Fed. Reg. 28,790, 28,791-28,793 (May 16, 2012)

(“The MLR is thus intended to further the ACA’s goal of decreasing

health    care    costs   by    providing      greater   transparency        on   how

consumers’ premium dollars are used and incentivizing issuers to

maximize spending on health care and activities that improve health

care   quality,     thereby     promoting      greater   efficiency     in   health

insurance markets.”).          Clearly then, Congress did not believe such

external incentives adequate.              Thus, HHS failed to respond to

“significant points” and to consider “all relevant factors” raised

by the public comments, Home Box Off., Inc. v. FCC, 567 F.2d 9,

35–36 (D.C. Cir. 1977), rendering its decision arbitrary and

capricious.

V.     The Appropriate Remedy

       In light of the court’s findings that the agency’s decision

to standardize QIA reporting was contrary to law and that several

decisions    were    arbitrary      and    capricious,     the   only    question

remaining is the appropriate remedy for Plaintiffs.               Where agency

action is found contrary to law, it is clear that vacatur is

required. “The Supreme Court has recognized that Section 706(2)(A)

‘requires federal courts to set aside federal agency action’ that

                                          79
     Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 80 of 82



is ‘not in accordance with law.’”         Sierra Club v. United States

Army Corps of Engineers, 909 F.3d 635, 655 (4th Cir. 2018) (citing

FCC v. NextWave Pers. Commc’ns Inc., 537 U.S. 293, 300, 123 S.Ct.

832, 154 L.Ed.2d 863 (2003)).        However, in instances where agency

action is deemed arbitrary and capricious rather than contrary to

law, courts will, at times, remand the agency’s decision without

vacating it.    See Allied-Signal, Inc. v. U.S. Nuclear Reg. Comm’n,

988 F.2d 146, 150 (D.C. Cir. 1993).          “The decision whether to

vacate depends on [1] ‘the seriousness of the order’s deficiencies

(and thus the extent of doubt whether the agency chose correctly)

and [2] the disruptive consequences of an interim change that may

itself be changed.’”      Id. at 150–51 (quoting Int’l Union, United

Mine Workers of Am. v. Fed. Mine Safety & Health Admin., 920 F.2d

960, 967 (D.C. Cir. 1990)).

     Defendants argue that the court should apply the Allied-

Signal approach here and find that vacatur is inappropriate because

HHS “may well be able to justify its decision[s]” on remand and

because vacatur would have disruptive consequences on the agency

as well as other members of the health insurance community.             (ECF

No. 132, at 44). Defendants instead request that the court “either

remand to HHS without vacatur or provide an opportunity for the

parties   [to   address   briefly]    appropriate   remedies.”     (Id.).

Plaintiffs, on the other hand, contend that this court should

reject the Allied-Signal remand-without-vacatur approach because

                                     80
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 81 of 82



the United States Court of Appeals for the Fourth Circuit “has

never formally embraced [this] approach.”                 Sierra Club, 909 F.3d

at 655.

      The   court    concludes     that,     even    under    the    Allied-Signal

approach, vacatur is warranted as to Plaintiffs’ arbitrary and

capricious    claims       because,     given       the   seriousness       of     the

deficiencies in the agency’s explanations, it is unlikely that the

agency will be able to substantiate its decisions on remand.

“[T]he court must vacate a decision that ‘entirely failed to

consider an important aspect of the problem.’”                       SecurityPoint

Holdings, Inc. v. TSA, 867 F.3d 180, 185 (D.C. Cir. 2017) (quoting

State Farm, 463 U.S. at 43); see also Comcast Corp. v. FCC, 579

F.3d 1, 8 (D.C. Cir. 2009) (“In the past [courts] have not

hesitated to vacate a rule when the agency has not responded to

empirical    data     or    to   an    argument       inconsistent         with    its

conclusion.”). Where, as here, “there is substantial doubt whether

the [agency] chose correctly . . . [,] [t]hat makes vacatur

appropriate.”       Humane Soc’y v. Zinke, 865 F.3d 585, 614-15 (D.C.

Cir. 2017) (citation omitted).          The court concludes that, for each

of the agency decisions found arbitrary and capricious, there is

not   a   serious    possibility      that   the     agency   will    be    able   to

rehabilitate its reasoning on remand. Moreover, the second Allied-

Signal factor also leans toward vacatur because, as Plaintiffs

point out, any disruptive consequences caused by vacatur may be

                                        81
      Case 1:18-cv-02364-DKC Document 134 Filed 03/04/21 Page 82 of 82



mitigated by the agency’s exercise of its power to issue interim

rules during the transition period.        Accordingly, the court will

vacate and remand the portions of the 2019 Rule found arbitrary-

and-capricious.     The court will also vacate the ninth challenged

provision found contrary to law.

VI.   Conclusion

      For the foregoing reasons, the cross motions for summary

judgment will be granted in part and denied in part.           The motions

for leave to file as amici curiae will be granted.             A separate

order will follow.

                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                    82
